Exhibit 10.6
LEASE AGREEMENT

    This Lease Agreement (this “Lease”) is made this 13th day of October, 2010
(the “Effective Date”), between CBP 110, LP, a Pennsylvania limited partnership
having its principal office at 210 West Kensinger Drive, Suite 400, Cranberry
Township, PA 16066 (the “Landlord”), and Tollgrade Communications, Inc., a
Pennsylvania corporation having its principal office at 493 Nixon Road,
Cheswick, PA 15024 (the “Tenant”).

BASIC LEASE PROVISIONS
     The following provisions set forth various basic terms of this Lease, and
are sometimes referred to as the “Basic Lease Provisions”.

         
Premises
  -   Approximately 24,402 square feet, known as
Suite: # 400 in the Cranberry Business Park,
Building 110, located at 3120 Unionville Road,
Cranberry Township, PA 16066
 
       
Initial Term
  -   Eighty Four (84) full calendar months from the Commencement Date, as such
term is defined at Section 3.01, estimated to occur on or about April 1, 2011
(subject to any partial calendar month to be added to the Initial Term pursuant
to Section 2.01 in the event that the Commencement Date occurs on a date other
than the first day of a calendar month).
 
       
Extension Options
  -   Two (2) Five (5) Year Options, exercisable in accordance with Section 2.02
 
       
Base Rent
  -   $15.75 per square foot for Months 1-24 (commencing as of the Commencement
Date and continuing through the last day of the twenty fourth (24th) full
calendar month thereafter);
 
       
 
      $16.25 per square foot for Months 25-60;
 
       
 
      $16.75 per square foot for Months 61-84
 
       
 
      (subject to increase during any Renewal Terms in accordance with
Section 3.02)
 
       
Additional Rent
  -   Includes Tenant’s obligation to pay its Proportionate Share of all
Operating Expenses and Real Estate Taxes, in accordance with Section 4.03
 
       
Tenant’s Proportionate Share
  -   35.3% (24,402 rsf/69,030 rsf), subject to adjustment in accordance with
Sections 1.01 and 4.03
 
       
Escrow Account
  -   $280,000.00, to be reduced by such amounts as are set forth in, and
otherwise governed in accordance with, Section 5.01

-i-



--------------------------------------------------------------------------------



 



         
Addresses for Notices
  -   As to Landlord:
 
       
 
      CBP 110, LP
210 West Kensinger Drive, Suite 400
Cranberry Township, Pennsylvania 16066
Attention: Richard S. Donley
Telephone: (724) 779-3892
 
       
 
      With copy to:
 
       
 
      Thorp Reed & Armstrong, LLP
Attn: Jeffrey J. Conn, Esq.
One Oxford Centre, 15th Floor
301 Grant Street
Pittsburgh, PA 15219
 
       
 
      As to Tenant:
 
       
 
      Prior to occupancy:
 
       
 
      Tollgrade Communications, Inc.
493 Nixon Road
Cheswick, PA 15024
Attention: Jennifer M. Reinke, General Counsel

After occupancy:
 
       
 
      Tollgrade Communications, Inc.
Cranberry Business Park
Building 110
3120 Unionville Road
Cranberry Township, PA 16066
Attention: Jennifer M. Reinke, General Counsel
 
       
 
      With copy to:
 
       
 
      Ken Shebek
VP Operations
Tollgrade Communications, Inc.
493 Nixon Road
Cheswick, Pennsylvania 15024

 

*   Note: If there is any difference between these Basic Lease Provisions and
the Lease, the Lease shall control.

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

         
ARTICLE 1 PREMISES
    1  
Section 1.01 Grant and Acceptance
    1  
 
       
ARTICLE 2 TERM; EXTENSION OPTIONS
    1  
Section 2.01 Initial Term
    1  
Section 2.02 Extension Options
    1  
 
       
ARTICLE 3 CONSTRUCTION, OCCUPANCY AND SURRENDER OF PREMISES
    1  
Section 3.01 Commencement Date; Landlord’s Work
    2  
Section 3.02 Tenant’s Occupancy
    2  
Section 3.03 Condition of Premises
    2  
Section 3.04 Surrender of the Premises
    3  
Section 3.05 Holding Over
    3  
Section 3.06 Waiver
    3  
 
       
ARTICLE 4 RENT
    3  
Section 4.01 Base Rent During Initial Term
    3  
Section 4.02 Base Rent During Extension Terms
    4  
Section 4.03 Real Estate Tax and Operating Expense Pass Through
    4  
Section 4.04 Definition and Payment of Additional Rent
    7  
Section 4.05 Payment of Rent; Late Payment Fee
    7  
 
       
ARTICLE 5 SECURITY DEPOSIT
    7  
Section 5.01 Security Deposit
    7  
Section 5.02 Reductions in Security Deposit
    8  
 
       
ARTICLE 6 OCCUPANCY AND USE; SIGNAGE AND PARKING
    8  
Section 6.01 Use of Premises
    8  
Section 6.02 Rules and Regulations
    8  
Section 6.03 Compliance With Laws
    9  
Section 6.04 Signs
    9  
Section 6.05 Parking
    9  
Section 6.06 Access
    9  
Section 6.07 Quiet Enjoyment
    9  
 
       
ARTICLE 7 UTILITIES AND SERVICES
    10  
Section 7.01 Landlord’s Obligations
    10  
Section 7.02 Tenant’s Obligations
    10  
Section 7.03 Interruptions
    10  

-iii-



--------------------------------------------------------------------------------



 



Page

         
ARTICLE 8 REPAIRS, MAINTENANCE, ALTERATIONS AND IMPROVEMENTS
    11  
Section 8.01 Tenant’s Obligations
    11  
Section 8.02 Landlord’s Obligations
    11  
Section 8.03 Additional Rights of Landlord
    12  
Section 8.04 Landlord’s Disclaimer
    12  
Section 8.05 Improvements and Alterations
    12  
 
       
ARTICLE 9 INSURANCE, FIRE AND CASUALTY; INDEMNITY AND WAIVER
    14  
Section 9.01 Damage or Destruction
    14  
Section 9.02 Tenant’s Responsibilities; Waiver and Indemnity
    14  
Section 9.03 Tenant’s Insurance
    16  
Section 9.04 Landlord’s Insurance
    17  
Section 9.05 Subrogation
    18  
 
       
ARTICLE 10 CONDEMNATION
    18  
Section 10.1
    18  
 
       
ARTICLE 11 LIENS
    19  
Section 11.01
    19  
 
       
ARTICLE 12 TAXES ON TENANT’S PROPERTY
    19  
Section 12.01
    19  
Section 13.01
    19  
 
       
ARTICLE 14 TRANSFERS BY LANDLORD; SUBORDINATION; ESTOPPEL CERTIFICATES
    20  
Section 14.01 Sale of the Building
    20  
Section 14.02 Subordination and Non-Disturbance
    21  
Section 14.03 Estoppel Certificate
    21  
 
       
ARTICLE 15 DEFAULT
    21  
Section 15.01 Defaults by Tenant
    21  
Section 15.02 Remedies of Landlord
    22  
Section 15.03 Defaults by Landlord
    25  
 
       
ARTICLE 16 NOTICES
    25  
Section 16.01
    25  
 
       
ARTICLE 17 RESERVED
    25  
 
       
ARTICLE 18 ENVIRONMENTAL PROVISIONS
    25  
Section 18.01
    25  
Section 18.02
    26  
Section 18.03
    26  

-iv-



--------------------------------------------------------------------------------



 



Page

         
ARTICLE 19 MISCELLANEOUS PROVISIONS
    26  
Section 19.01 Professional Fees
    26  
Section 19.02 Waiver
    26  
Section 19.03 Applicable Law
    27  
Section 19.04 Successors and Assigns
    27  
Section 19.05 Brokers
    27  
Section 19.06 Severability
    27  
Section 19.07 Name
    27  
Section 19.08 Examination of Lease; Defined Terms
    27  
Section 19.09 Time
    27  
Section 19.10 Authority
    27  
Section 19.11 Recording
    28  
Section 19.12 Force Majeure
    28  
Section 19.13 Tenant’s Obligation to Provide Financial Information
    28  
Section 19.14 Options
    28  
Section 19.15 Entire Agreement
    29  

EXHIBITS

     
Exhibit A-1
  Description of Land
Exhibit A-2
  Description of the Park
Exhibit A-3
  Depiction of the Premises
Exhibit B
  Work Letter
Exhibit C
  Form of Commencement Agreement
Exhibit D
  Rules and Regulations

-v-



--------------------------------------------------------------------------------



 



ARTICLE 1
PREMISES
Section 1.01 Grant and Acceptance.
In consideration of the mutual covenants herein, and subject to all of the terms
and conditions hereinafter set forth, Landlord hereby leases to Tenant, and
Tenant hereby hires from Landlord, approximately 24,402 rentable square feet of
space located in that certain building known and numbered as Cranberry Business
Park, Building 110 (the “Building”) situated at 3120 Unionville Road, Cranberry
Township, Pennsylvania 16066 (as more particularly described at Exhibit “A-1”
attached hereto and made a part hereof, the “Land”), which Land comprises all of
Lot No. 110 in the Cranberry Business Park (as more particularly described at
Exhibit “A-2” attached hereto and made a part hereof, the “Park”); said leased
premises, known as Suite # 400 within the Building and depicted at Exhibit “A-3”
attached hereto and made a part hereof, being hereinafter designated as the
“Premises”. Notwithstanding the foregoing, in the event the rentable area of the
Premises shall be increased or decreased upon mutual agreement of the parties or
as otherwise expressly set forth in this Lease, or in the event that the
rentable area of the Building (as estimated in the Basic Lease Provisions) shall
be increased or decreased upon actual construction and measurement thereof by
Landlord and Tenant, Landlord and Tenant shall execute a certificate as to the
number of rentable square feet therein. Such revised measurement shall be based
upon an opinion of a registered architect and made in accordance with applicable
BOMA standards, ANSI/BOMA Z65.1-1996 and the rentable area of the Premises and
Building described herein, and the calculation of Rent and Tenant’s
Proportionate Share (as hereinafter defined) shall be adjusted accordingly, as
of the date of the increase or decrease. There shall be no common area factor
added to the Premises. In no event shall Landlord have the right to relocate the
Premises, in whole or in part, during the Term.
ARTICLE 2
TERM; EXTENSION OPTIONS
Section 2.01 Initial Term. The initial term of this Lease (the “Initial Term”)
shall commence on the Commencement Date (as hereinafter defined at
Section 3.01), and continue until the last day of the eighty fourth (84th) full
calendar month following the Commencement Date, or on such earlier date upon
which said term may expire or be canceled pursuant to any of the provisions,
terms or covenants of this Lease or pursuant to applicable law.
Section 2.02 Extension Options. So long as Tenant is not then in default beyond
any applicable notice and cure periods pursuant to the terms and conditions of
this Lease, Tenant shall have two successive options (each an “Extension
Option”) to extend the Term of this Lease for two (2) five (5) year periods
(each an “Extension Term”), commencing when the Initial Term of this Lease
expires, upon the terms and conditions set forth in this Section 2.02. As used
in this Lease, the word “Term” shall mean the Initial Term and, to the extent
applicable, each Extension Term. Tenant shall give to Landlord, on a date which
is prior to the date that the applicable Extension Term would commence (if
exercised) by at least three hundred sixty (360) days, a written notice of the
exercise of the option to extend the Lease for said Extension Term, time being
of the essence. Such notice shall be given in accordance with the requirements
of Section 16.01 hereof. If notification of the exercise of an option is not so
given, all options granted to Tenant pursuant to this Section 2.02 shall
automatically expire. All of the terms and conditions of the Lease, except where
specifically modified by Section 4.02 below, shall apply to each Extension Term.

-1-



--------------------------------------------------------------------------------



 



ARTICLE 3
CONSTRUCTION, OCCUPANCY AND SURRENDER OF PREMISES
Section 3.01 Commencement Date; Landlord’s Work
     (a) The “Commencement Date” of this Lease shall be established as of the
date Landlord has Substantially Completed Landlord’s Work in accordance with
(and as such capitalized terms are defined by) the Work Letter attached hereto
as Exhibit “B” and made a part hereof (the “Work Letter”). Landlord shall
provide Tenant with an improvement allowance in the total amount equal to $35.00
per rentable square foot of the Premises to be applied toward the cost of
Landlord’s Work, all in accordance with the terms and conditions set forth in
the Work Letter.
     (b) Landlord shall utilize best efforts to Substantially Complete
Landlord’s Work and tender possession of the Premises to Tenant on or before
April 1, 2011 (the “Target Delivery Date”) provided, however, that the Target
Delivery Date shall be postponed by one (1) day for each day that the Final
Plans (as defined in the Work Letter) are, as a result of Tenant Delay (as
defined in the Work Letter), delayed beyond such deadlines as are set forth in
the Work Letter. Notwithstanding the foregoing, in the event Landlord is unable
to Substantially Complete Landlord’s Work as a result of a Tenant Delay, then
Tenant’s obligation to pay Rent shall commence on the date that Substantial
Completion of Landlord’s Work would have occurred but for the Tenant Delay.
     (c) In the event that Landlord fails to Substantially Complete Landlord’s
Work and to tender possession of the Premises to Tenant on or before the date
that is thirty (30) days following the Target Delivery Date, and such failure is
not attributable to Tenant Delay or to any Force Majeure Event (as hereinafter
defined), Tenant shall accrue one day of free Rent for each day that such
Substantial Completion and tender has not occurred; which abatement of Rent
shall be in lieu of all other damages and claims of Tenant related to such
failure.
     (d) Tenant or its agents shall from time to time upon reasonable advance
notice given to Landlord, have reasonable access to the Premises during the
performance of Landlord’s Work, with such access provided through Landlord, for
purposes of observing the progress of Landlord’s Work. Once the Commencement
Date has occurred, the parties hereto agree to enter into a commencement
agreement (the “Commencement Agreement”), substantially in form attached hereto
as Exhibit “C” and made a part hereof, confirming the Commencement Date and
expiration date of the Initial Term; provided, however, that the failure of the
parties to do so shall not affect the determination of such dates, nor Tenant’s
obligations hereunder.
Section 3.02 Tenant’s Occupancy.
Notwithstanding the foregoing, Landlord hereby grants to Tenant, its agents and
contractors, the right to enter the Premises on or about March 1, 2011 for
purposes of allowing Tenant to install its furniture, fixtures, dispensing
equipment and telecommunications systems; provided, however, that said date
shall be postponed by one (1) day for each day that the Final Plans (as defined
in the Work Letter) are delayed beyond such deadlines as are set forth in the
Work Letter. Access during such period shall be coordinated through Landlord’s
general contractor and Tenant agrees to reasonably cooperate with Landlord’s
Contractor so as not to unreasonably impede Landlord’s Work. Any occupancy of
the Premises by Tenant prior to the Commencement Date, whether pursuant to this
Section 3.02 or otherwise, shall be subject to the terms and conditions of this
Lease except that no Base Rent shall be payable by Tenant during such early
occupancy period.
Section 3.03 Condition of Premises.
Tenant acknowledges and agrees that, except as expressly set forth in this
Lease, there have been no representations or warranties, of any kind or nature,
made by or on behalf of Landlord with respect to the condition of the Premises
or with respect to the suitability thereof for the conduct of Tenant’s business,

-2-



--------------------------------------------------------------------------------



 



and, except as otherwise set forth herein, Tenant accepts the Premises on an
“AS-IS,” “WHERE-IS” basis. Landlord and Tenant expressly agree that there are
and shall be no implied warranties of merchantability, habitability, fitness for
a particular purpose or any other kind arising out of the Lease and that all
express or implied warranties in connection therewith are expressly disclaimed.
Subject to the completion of Landlord’s Work, the possession of the Premises by
Tenant shall conclusively establish that the Premises were at such time in
satisfactory condition, order and repair. Landlord shall not be obligated to
make any repairs, replacements or improvements of any kind or nature to the
Leased Premises, except as otherwise expressly provided herein.
Section 3.04 Surrender of the Premises.
Subject to Section 8.05 hereof, upon the expiration or earlier termination of
this Lease, or upon the exercise by Landlord of its right to re-enter the
Premises without terminating this Lease, Tenant shall immediately surrender to
Landlord the Premises in broom-clean condition, ordinary wear and tear and
casualty accepted, together with all keys or key cards or codes to the Premises
and the Building.
Section 3.05 Holding Over.
In the event Tenant or any party claiming under Tenant retains possession of the
Premises after the expiration or earlier termination of this Lease, then at
Landlord’s option elected in writing by Landlord at any time, Tenant shall be
deemed to be a month-to-month tenant thereof, and in the absence of such written
election by Landlord, Tenant shall be a tenant thereof at the sufferance of
Landlord. During any such tenancy, Tenant shall be bound by all the terms and
conditions of this Lease, and shall pay to Landlord, in addition to all other
Rent, a Base Rent per square foot of rentable area of the Leased Premises not so
surrendered in the amount of 150% the Base Rent per square foot of rentable area
that shall have been in effect for the month of the Lease Term immediately prior
to the time required for such surrender, the parties agreeing that such sum
shall be deemed a reasonable sum for such tenancy. Nothing herein shall limit
the right of Landlord to damages for periods after the expiration of any tenancy
created by this Lease; provided, however, in no event shall Tenant be liable for
any indirect, special, consequential, exemplary, punitive or any indirect
damages. The Rent during such hold-over period shall be payable to Landlord on
demand. Nothing contained herein shall be construed to constitute Landlord’s
consent to Tenant holding over at the expiration or earlier termination of the
Lease Term or to give Tenant the right to hold over after the expiration or
earlier termination of the Lease Term.
Section 3.06 Waiver.
TENANT EXPRESSLY WAIVES TO LANDLORD THE BENEFIT TO TENANT OF 68 PA. C.S.A.
§250.501, APPROVED APRIL 6, 1951, ENTITLED “LANDLORD AND TENANT ACT OF 1951”, AS
MAY BE AMENDED FROM TIME TO TIME, REQUIRING NOTICE TO QUIT UPON THE EXPIRATION
OF THE TERM OF THIS LEASE OR AT THE EXPIRATION OF ANY EXTENSION OR RENEWAL
THEREOF, OR UPON ANY EARLIER TERMINATION OF THIS LEASE, AS HEREIN PROVIDED.
TENANT COVENANTS AND AGREES TO VACATE, REMOVE FROM AND DELIVER UP AND SURRENDER
THE POSSESSION OF THE PREMISES TO LANDLORD UPON THE EXPIRATION OF THE TERM OR
UPON THE EXPIRATION OF ANY EXTENSION OR RENEWAL THEREOF, OR UPON ANY EARLIER
TERMINATION OF THIS LEASE, AS HEREIN PROVIDED, WITHOUT SUCH NOTICE, IN THE
CONDITION AS REQUIRED BY THIS LEASE.
ARTICLE 4
RENT
Section 4.01 Base Rent During Initial Term.
Tenant shall pay annual fixed minimum rent (“Base Rent”) in the amount per
square foot shown in the Basic Lease Provisions, as such square footage shall be
established pursuant to Section 1.01 of this Lease; provided however that, in
the event that the Commencement Date occurs on a date other than the first day

-3-



--------------------------------------------------------------------------------



 



of any calendar month, Tenant shall pay to Landlord, as of the Commencement
Date, the prorated amount of Base Rent applicable to such fractional calendar
month. Tenant promises to pay to Landlord in advance, without demand, deduction
or set-off (except as otherwise expressly set forth herein), equal monthly
installments of Base Rent on or before the first day of each calendar month in
which Base Rent is due. All payments required to be made by Tenant to Landlord
hereunder shall be payable at such address as Landlord may specify from time to
time by written notice delivered in accordance with the terms of this Lease.
Section 4.02 Base Rent During Extension Terms
     (a) The Base Rent payable during each respective Extension Term shall be
calculated as of the commencement of each such Extension Term, and shall be in
an amount equal to the greater of: (i) the Market Rate on the date the
then-current Extension Term commences; or (ii) the amount of Base Rent payable
by Tenant during the final year of the immediately-preceding Initial Term or
Extension Term, as the case may be. Notwithstanding the foregoing and the
provisions of Section 2.02, no later than the date which is four hundred fifty
(450) days prior to the expiration of the Initial Term or the initial Extension
Term (as the case may be), , Landlord shall deliver to Tenant Landlord’s
estimate of the Base Rent payable during the applicable Extension Term and the
parties shall thereafter negotiate in good faith such Base Rent payable during
the applicable Extension Term. In the event that the parties fail to agree on
the amount of such Base Rent, in writing on or prior to the date on which Tenant
is required to exercise the applicable Extension Option in accordance with
Section 2.02 above, then such Extension Option(s) shall be null, void and of no
further force or effect.
     (b) The term “Market Rate” shall mean the annual amount per rentable square
foot that a willing, comparable renewal tenant would pay and a willing,
comparable landlord of a similar building would accept at arm’s length for
similar Class A space in the greater northern Pittsburgh Class A office/flex
market for similar space. The Market Rate shall be the Market Rate in effect as
of the beginning of the applicable Extension Term, even though the determination
may be made in advance of that date, and the parties may use recent trends in
rental rates in determining the proper Market Rate as of the beginning of the
Extension Term.
Section 4.03 Real Estate Tax and Operating Expense Pass Through.
     (a) Commencing on the Commencement Date, Tenant shall pay to Landlord, as
Additional Rent, Tenant’s Proportionate Share (as hereinafter defined) of
(i) Real Estate Taxes and (ii) Operating Expenses for any calendar year (or
portion thereof) during the Term of this Lease or any renewal or extension
hereof (the “Tax and Operating Expense Payment”). The Tax and Operating Expense
Payment shall be made as provided in this Section 4.03. Landlord shall maintain
books and records of Real Estate Taxes and Operating Expenses in accordance with
generally accepted accounting principles, consistently applied, and sound
management practices. As of the date hereof, Real Estate Taxes are estimated to
be $1.29 per square foot of the Premises and Operating Expenses are estimated to
be $2.30 per square foot of the Premises.
     (b) Tenant agrees to pay monthly, as Additional Rent, one-twelfth (1/12) of
Tenant’s Tax and Operating Expense Payment for the then current calendar year.
No later than thirty (30) days prior to the commencement of each calendar year,
Landlord will give Tenant written notice of such reasonable, estimated amounts
to be applicable in the next succeeding calendar year, and Tenant shall pay such
amounts monthly to Landlord in the same manner and at the same time as Rent
under Section 4.01. Within one hundred twenty (120) days following the end of
each calendar year, Landlord will submit to Tenant a statement showing in
reasonable detail the actual Real Estate Taxes and Operating Expenses for

-4-



--------------------------------------------------------------------------------



 



the preceding calendar year along with a reconciliation of estimated payments
made by Tenant as compared to Tenant’s actual Tax and Operating Expense Payment
for such calendar year (each a “Tax and Operating Expense Statement”). However,
the failure or delay by Landlord to provide Tenant with a Tax and Operating
Expense Statement shall not constitute a waiver by Landlord of Tenant’s
obligation to pay its Tax and Operating Expense Payment or of Landlord’s rights
to send such a statement or a waiver of its right to reconcile Tenant’s Tax and
Operating Expense Payment, unless (i) such failure or delay continues for more
than thirty (30) days after Tenant’s written notice to Landlord requesting such
Tax and Operating Expense Statement. Within thirty (30) days after receipt of a
Tax and Operating Expense Statement, Tenant shall pay Landlord any additional
amounts owed to Landlord as shown on the Tax and Operating Expense Statement.
Any monies owed Tenant by Landlord shall be applied by Landlord against the next
accruing monthly installment(s) of Rent due from Tenant under this Article 4,
provided, however, that if such overpayments cannot be fully recovered over the
next two (2) monthly installments, Landlord shall refund such overpayment to
Tenant or, at Tenant’s option, apply such overpayment as a credit against the
next monthly installments of Rent payable hereunder. Tenant or its
representative shall have the right, upon not less than ten (10) business days
prior notice rendered after delivery of a Tax and Operating Expense Statement,
to review, at Tenant’s sole cost (unless Tenant’s examination reveals an error
of five percent (5%) or more, in which case such review shall be at Landlord’s
cost and expense), Landlord’s books and records with respect to the Tax and
Operating Expenses Statement during normal business hours, at the location of
Landlord’s books and records, but no more than twice annually with respect to
any given calendar year. Unless Tenant shall take written exception to any item
contained in the Tax and Operating Expense Statement within one hundred twenty
(120) days after delivery thereof, the Tax and Operating Expense Statement shall
be deemed final and accepted by Tenant. If Tenant gives Landlord notice of its
intention to audit the Tax and Operating Expense Statement, it must commence
such audit within thirty (30) days after such notice is delivered to Landlord,
and the audit must be completed within ninety (90) days after such notice is
delivered to Landlord. If Tenant does not commence and complete the audit within
such periods, the Tax and Operating Expense Statement which Tenant elected to
audit shall be deemed final and binding upon Tenant and shall, as between the
parties, be conclusively deemed correct. Any payments due under this
Section 4.03 shall be prorated for any partial calendar year occurring during
the Term of this Lease. Tenant’s obligation to pay any amounts due under this
Section 4.03, and Landlord’s obligation to refund any overpayments made by
Tenant under this Section 4.03 for the final year of the Term of this Lease,
shall survive the expiration or earlier termination of this Lease.
     (c) “Tenant’s Proportionate Share” shall mean the ratio of Tenant’s
rentable area (24,402 rsf) to the total amount of rentable area available in the
Building, whether occupied or not; except that, when referring to expenses
relative to the Park or the Land, “Proportionate Share” shall mean a ratio not
larger than the ratio of Tenant’s useable area to the total amount of rentable
area available in the Park or the Land, whichever is applicable.
     (d) “Real Estate Taxes” shall mean all real estate taxes and assessments
and special assessments imposed upon the Building and/or the Land, as the case
may be, by any governmental bodies or authorities. If at any time during the
Term of this Lease the methods of taxation prevailing as of the date hereof
shall be altered so that in lieu of, or as a substitute for the whole or any
part of the taxes, assessments, levies, impositions or charges now levied,
assessed or imposed on real estate and the improvements thereof there shall be
levied, assessed and imposed (i) a tax, assessment, levy, imposition or charge
received therefrom or (ii) a tax, assessment, levy, imposition or charge
measured by or based in whole or in part upon the Premises and imposed upon
Landlord, or (iii) a license fee measured by the rent payable by Tenant to
Landlord (iv) any other such additional such taxes, assessments, levies,
impositions or charges or the part thereof so measured or based shall be deemed
to be included within the term “Real Estate Taxes” for the purpose hereof.
Penalties, interest, late fees and taxes in excess of the discount amount of
taxes are specifically excluded from the definition of “Real Estate Taxes”
herein.

-5-



--------------------------------------------------------------------------------



 



     (e) “Operating Expenses” shall mean, except as otherwise specifically
excluded or otherwise paid directly by Tenant pursuant hereto, all costs and
expenses paid or incurred by or on behalf of Landlord in connection with its
ownership, servicing, repair, maintenance and operation of the Land and
Building, and in those instances where all buildings are benefited, the Park,
plus those additional costs which Landlord reasonably determines it would have
so incurred during such year had the Building been 95% occupied, excluding real
estate taxes, interest or amortization payments on any mortgage, legal expenses
in enforcing the terms of any lease other than this Lease, expenses for repair
or other work occasioned by fire or other casualty, expenses incurred in the
leasing or procuring of new tenants, including lease commissions, advertising
expenses and expenses for renting space for new tenant(s); but including,
without limitation, all insurance maintained on or in connection with the Land,
Building, and Park and all of the agents and employees described in this
subsection which, in Landlord’s reasonable judgment, shall be necessary or
appropriate or which the holder of any mortgage affecting the Building, Land or
Park might require to be carried under the terms of such mortgage, all labor
costs, reasonable market-rate management fees, service contracts and supplies
used in connection with the cleaning (excluding janitorial services to the
Premises, which shall be contracted for and paid directly by Tenant),
management, repair, operating, labor and maintenance of the Land and Building,
all decorating, repairs and replacements required to be performed by Landlord
pursuant to this Lease (except to the extent the same are required as a result
of the gross negligence or willful misconduct of Landlord, its agents,
employees, contractors and independent contractors) (including, without
limitation, pursuant to Section 8.02 hereof), all tools, materials, supplies,
equipment and common area maintenance, repairs, charges for the Building
(including leasable portions as well as non-leasable portions) for electricity,
gas (or other fuel), water (including, without limitation, sewer rentals and any
taxes on such utilities), and other utilities, (specifically excluding utilities
to the Premises which shall be separately metered by Landlord and shall be
contracted for and directly paid by Tenant or other tenants), striping, sealing
and repair of parking areas, driveways and sidewalks on the Land, maintenance
and replacement of all landscaping on the Land and common area plants and
foliage and replacement of all broken plate glass in the Building (to the extent
not covered by insurance), license, permit and inspection fees, auditor’s fees
for public accounting for the Building and the preparation of Tax and Operating
Expense Statements and supporting information, and reasonable legal fees of
outside or special counsel retained by Landlord in connection with proceedings
for the reduction of real estate taxes, labor relations or other matters to the
extent that the same shall be of general benefit to all tenants in the Building
or Park.
In connection with the computation of such labor charges and management fees to
be included in Operating Expenses, such charges shall include, without
limitation, salary, benefits, and other charges that may be payable by Landlord
for the Building employees, other employees of Landlord’s agents, and agents of
Landlord performing services rendered in connection with the management,
operation, repair and maintenance of the Land, Building and Park and such other
expenses as Landlord may deem reasonably necessary and proper in connection with
the operation and maintenance of an office building and the parking and other
common areas. If such personnel, equipment or supplies are also involved or
utilized in connection with another building or project, such expenses shall be
included in operating expenses only to the extent, as reasonably determined by
Landlord, that such personnel, equipment and supplies are involved or utilized
in connection with the cleaning, management, operation, repair and maintenance
of the Land, Building and Park. The cost of any capital improvements that
actually reduce operating expenses (for the affected category of expense) or
which may be required by governmental authority under any governmental law or
regulation that was not applicable to the Building as of the date this Lease is
executed, shall be amortized over such reasonable period as Landlord shall
determine, together with interest on the unamortized balance at the rate paid by
Landlord on funds borrowed for the purpose of constructing such capital
improvements, shall be included in operating expenses. The term “common area(s)”
as used in the Lease shall mean all areas and improvements located on the Land
and Park as provided from time to time by Landlord for the general use, in
common, of all tenants of the

-6-



--------------------------------------------------------------------------------



 



Building, their officers, agents, employees and customers, including, but not
limited to, parking areas, exits, entrances, and roadways.
Section 4.04 Definition and Payment of Additional Rent.
In addition to all Base Rent due hereunder, Tenant shall to pay to Landlord (or
to such third parties as are otherwise set forth in this Lease) all sums of
money, charges or other amounts, of every nature and type whatsoever, required
to be paid pursuant to this Lease (which sums shall collectively be deemed
“Additional Rent”), including without limitation all Operating Expenses and Real
Estate Taxes to be paid or reimbursed pursuant to Section 4.03 hereof.
Non-payment of undisputed amounts of Additional Rent when due (taking into
account any applicable notice and cure periods) shall, at Landlord’s option,
constitute a default under this Lease to the same extent as a non-payment of
Base Rent, and shall entitle the Landlord to the same remedies as non-payment of
any installment of Base Rent. If Landlord receives from Tenant any payment less
than the sum of the Base Rent and undisputed amounts of Additional Rent then due
and owing pursuant to this Lease, Tenant hereby waives its right, if any, to
designate the items to which such payment shall be applied and agrees that
Landlord in its sole discretion may apply such payment in whole or in part to
any Base Rent, any undisputed amounts of Additional Rent or to any combination
thereof then due and payable hereunder. Base Rent and Additional Rent shall
hereinafter sometimes be collectively designated as “Rent”. Except with regard
to the payment of Additional Rent pursuant to Section 4.03 hereof (all of which
Additional Rent shall be payable commencing as of the Commencement Date),
Tenant’s obligation to pay all Additional Rent shall commence as of the
Effective Date of this Lease.
Section 4.05 Payment of Rent; Late Payment Fee.
Commencing on the Commencement Date, but subject to the first sentence of
Section 4.01, Tenant agrees to pay Rent in advance, when due, without prior
demand therefore and without deduction or setoff (except as otherwise set forth
herein), to CBP 120, LP, 210 West Kensinger Drive, Suite, 400, Cranberry
Township, Pennsylvania 16066, or at such other place as Landlord may designate
in writing to Tenant from time to time. In the event that any payment required
by Tenant under the provisions hereof shall not be paid within five (5) days of
receipt of written notice from Landlord, Landlord may immediately recover from
Tenant, as Additional Rent, any reasonable expenditures made in connection
therewith, plus that per annum rate of interest which shall be two (2%) percent
greater than the prime rate of PNC Bank or any successor rate thereto (“Default
Rate”) (which shall be the interest rate announced by PNC from time to time as
its “Prime Rate”) from the date of any such expenditure.
ARTICLE 5
SECURITY DEPOSIT
Section 5.01 Security Deposit.
As security for the full and prompt performance by Tenant of all of its
obligations hereunder, Tenant shall, as of the Effective Date, deliver to
Landlord the sum of Two Hundred Eighty Thousand Dollars ($280,000.00) (the
“Security Deposit”). In the event of any default by Tenant hereunder (beyond any
applicable notice and cure periods), Landlord may draw upon the Security
Deposit, in whole or in part (including the interest earned thereon, if any), to
cure any such default. The application of any such funds by Landlord shall not
prejudice any other remedy or remedies which Landlord may have under this Lease,
at law or in equity. Upon demand, Tenant shall make a payment to Landlord equal
to any such amount applied by Landlord so as to restore the Security Deposit to
the full amount required to be held by Landlord pursuant to this Article 5. If
Tenant has not defaulted hereunder (beyond any applicable notice and cure
periods) or if Landlord has not applied said sum to said default, then the
Security Deposit or any portion thereof not so released to Landlord shall be
paid to Tenant within ten (10) Business Days after the expiration of the
sixtieth (60th) full calendar Month of the Initial Term. The Security Deposit
shall not be deemed an advance payment of Base Rent or measure of damages for
any default by Tenant under this

-7-



--------------------------------------------------------------------------------



 



Lease, nor shall it be a bar or defense to any action which Landlord may at any
time institute against Tenant.
Section 5.02 Reductions in Security Deposit.
Notwithstanding the foregoing, and except to the extent necessary to cure a
then-existing event of default by Tenant pursuant to Section 5.01 above, the
Security Deposit shall be reduced to the amounts set forth below based upon the
following schedule; and within ten (10) Business Days of the date upon which any
such reduction shall occur, Landlord shall release to Tenant the amount required
so that Landlord retains only such amount as is required to be held by Landlord
pursuant to this Article 5:

          Yearly Anniversary of     Commencement Date   Amount of Security
Deposit
Commencement Date through 3rd Anniversary thereof
  $ 280,000;  
As of 3rd Anniversary
  $ 200,000;  
As of 4th Anniversary
  $ 150,000;  and
As of 5th Anniversary
  $ 0.  

ARTICLE 6
OCCUPANCY AND USE; SIGNAGE AND PARKING
Section 6.01 Use of Premises.
The Premises shall be used solely for office and business use, research and
development, storage of goods and supplies, loading and unloading, and
warehousing purposes, and uses reasonably ancillary thereto, and for no other
purpose whatsoever without the prior written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed. Tenant will not use,
occupy or permit the use or occupancy of the Premises by any person claiming by
or through Tenant for any purpose which is, directly or indirectly, forbidden by
law, ordinance or governmental or municipal regulation or order, or which may be
dangerous to life, limb or property; or permit the maintenance of any public or
private nuisance; or do or permit any other thing which may disturb the quiet
enjoyment or damage the Premises of any other tenant of the Building; or keep
any substance or carry on or permit any operation which might emit offensive
odors or conditions into other portions of the Building; or use any apparatus
which might make undue noise or cause vibrations in the Building; or permit
anything to be done which would increase the fire and extended coverage
insurance rate on the Building or contents, and if there is any increase in such
rate by reason of acts of Tenant, then Tenant agrees to pay such increase
promptly upon demand therefor by Landlord. Payment by Tenant of any such rate
increase shall not constitute a waiver of Tenant’s duty to comply with the
provisions hereof.
Section 6.02 Rules and Regulations.
Such reasonable rules and regulations applying to all tenants in the Building,
as may be adopted by Landlord for the safety, care and cleanliness of, and
preservation of good order in, the Premises and the Building, are hereby made a
part hereof, and Tenant agrees to comply with all such rules and regulations.
Landlord shall have the right at all times to change such rules and regulations
or to amend them in any reasonable manner; provided, however, that Landlord
covenants and agrees to give Tenant reasonable advance written notice of any
such changes, amendments or modifications to the rules and regulations affecting
the Building and further covenants and agrees that all rules and regulations
will apply to all

-8-



--------------------------------------------------------------------------------



 



tenants in the Building, and will not materially impair Tenant’s access to or
use of the Premises. All such changes and amendments will be sent by Landlord to
Tenant in writing and shall be thereafter carried out and observed by Tenant.
Landlord’s current rules and regulations are attached hereto as Exhibit “E”.
Section 6.03 Compliance With Laws.
Landlord and Tenant, at each party’s own cost and expense, shall comply in all
material respects with all laws, ordinances, orders, rules, regulations and
requirements applicable to such party of all federal, state and municipal
governments and appropriate departments, commissions and boards thereof. Each
party hereto shall, at its expense, have the right to contest the validity of
the same by appropriate legal proceedings. If the terms of such law, ordinance,
rule, regulation or requirement permit compliance to be legally held in abeyance
without incurrence of any lien, charge or liability of any kind against the
Premises and improvements or the interest of the Landlord therein and without
subjecting Landlord or Tenant to liability for failure to comply therewith
during such period of abeyance, Tenant may postpone compliance therewith until
the final determination of any such proceeding, provided that all such
proceedings shall be prosecuted with diligence. Notwithstanding anything herein
contained to the contrary, Tenant shall not be required or obligated to make
improvements to the Premises to comply with applicable laws and regulations
unless same are required solely as a result of Tenant’s use of the Premises.
Section 6.04 Signs.
Tenant shall have the right, without the necessity of obtaining Landlord’s
consent, to utilize its standard graphics and logo, on each Premises entry door.
Except as otherwise expressly permitted herein, Tenant is specifically
prohibited from placing signage on the exterior of the Building; provided,
however, that Tenant shall, at Tenant’s sole cost and expense, be permitted to
place Tenant’s standard graphics and logo on the existing exterior, monument
located on the Premises, in such manner and location as shall be approved by
Landlord in its sole discretion.
Section 6.05 Parking.
During the Term hereof, Tenant shall be entitled to non-exclusive parking in the
parking lot adjacent to the Building at the ratio of four (4) parking spaces per
one thousand (1,000) square feet of leased area of the Premises.
Section 6.06 Access.
Tenant shall have access to the Building and the Premises, together with all
HVAC, mechanical and plumbing systems servicing the Premises, twenty-four
(24) hours per day, seven (7) days per week, fifty-two weeks per year. Landlord
or its authorized agents shall, at any and all reasonable times upon reasonable
prior notice to Tenant and without unreasonable interference with Tenant’s use
or occupancy of the Premises, have the right to enter the Premises to inspect
the same, to supply any service to be provided by Landlord to Tenant hereunder,
to repair the Premises or any other portion of the Building, and to show the
premises to prospective purchasers or, within the last twelve (12) months of the
Term, to show the Premises to prospective tenants, all without being deemed
guilty of an eviction of Tenant and without abatement of Rent. Except for claims
arising as a result of Landlord’s gross negligence or willful misconduct, Tenant
hereby waives any claim for damages against Landlord for any injury or
inconvenience to or interference with Tenant’s business, any loss of occupancy
or quiet enjoyment of the Premises, and any other loss occasioned thereby. For
each of the aforesaid purposes, Landlord shall at all times retain a key and a
security access card with which to unlock all of the doors in, upon and about
the Premises, excluding Tenant’s vaults, and safes. Landlord shall have the
right to use any and all means which Landlord may deem proper to open any
door(s) in an emergency without liability therefor.

-9-



--------------------------------------------------------------------------------



 



Section 6.07 Quiet Enjoyment.
Upon Tenant’s paying the Rent reserved hereunder and observing and performing
all of the covenants, conditions and provisions on Tenant’s part to be observed
and performed hereunder, Tenant shall have the quiet enjoyment of the Premises
for the entire Term hereof, subject to all of the provisions of this Lease.
ARTICLE 7
UTILITIES AND SERVICES
Section 7.01 Landlord’s Obligations.
Landlord represents and warrants to and covenants with Tenant that as of the
Commencement Date, separately-metered connections will have been made to cause
the Premises to be served by natural gas and electric utilities, all in
accordance with the requirements of Landlord’s Work. For the avoidance of doubt,
Landlord’s Work shall result in the installation of electrical service that will
provide at least six (6) watts per usable square foot of the Premises for
lighting and plugs. In addition, Landlord shall make such connections as shall
cause the Premises to be served by water and sewerage utilities as of the
Commencement Date, and shall, subject to Tenant’s reimbursement in accordance
with Section 4.03 hereof, pay for the supply of all such water and sewer utility
service to the Premises.
Section 7.02 Tenant’s Obligations.
Tenant shall be solely responsible for, and shall promptly pay, the cost of all
electricity and gas services used or consumed in connection with the Premises
and used solely and exclusively by Tenant, and Tenant shall apply and arrange
for service directly with such utility companies. In no event shall Tenant use
or install any fixtures, equipment or machines the use of which in conjunction
with other fixtures, equipment and machines in the Premises would result in an
overload of the electrical circuits servicing the Premises, and Tenant covenants
and agrees that at all times its use of electric current shall never exceed the
capacity of the then existing feeders to the Building, or the wiring
installation therein. In addition, and except as otherwise expressly set forth
in this Lease, Tenant shall pay for all telephone, security system,
telecommunications and other utilities and services of every type used at the
Premises (collectively, the “Services”), together with any taxes, penalties,
surcharges or the like pertaining thereto. Tenant shall contract directly with
all providers of Services. Subject to the terms and conditions set forth at
Section 8.05 hereof, Tenant shall have the right to install, at its sole cost
and expense, a permanent generator to supply electricity to the Premises, such
generator to be situated at a location immediately outside of the Building.
Section 7.03 Interruptions.
Landlord shall have no liability to Tenant if Tenant is unable to obtain utility
services of any kind, for any reason, including, but not limited to, repairs,
replacements or improvements, by any strike, lockout or other labor trouble, by
inability to secure electricity, gas, water, telephone service or other utility
at the Premises, by any accident, casualty or event arising from any cause
whatsoever, excluding the gross negligence or willful misconduct of Landlord,
its employees, agents and contractors, by act, negligence or default of Tenant
or any other person or entity, or by any other cause, and, except as otherwise
set forth herein, such failures shall never be deemed to constitute an eviction
or disturbance of Tenant’s use and possession of the Premises or relieve Tenant
from the obligation of paying Rent or performing any of its obligations under
this Lease. Furthermore, Landlord shall not be liable under any circumstances
for loss of property or for injury to, or interference with, Tenant’s business,
including, without limitation, loss of profits, however occurring, through or in
connection with or incidental to Tenant’s inability to obtain utility services.
Notwithstanding anything herein to the contrary, should Tenant be unable to
occupy the Premises, or a portion thereof, in excess of three (3) consecutive
days, and such is due to the gross negligence or willful misconduct of Landlord,
its employees, agents, contractors or independent contractors, then Tenant’s
obligation to pay Rent, or a proportionate amount based on the amount of space
not able to be occupied, shall abate until such time the space can be occupied
by Tenant. In the event that

-10-



--------------------------------------------------------------------------------



 



Tenant requires the use of an emergency generator in the event of an
interruption of power to the Premises, Landlord shall provide Tenant with
temporary space on the exterior of the Building for such use; in such location
and for such time (which shall not be less than the period of the loss of
electrical service) as Landlord shall reasonably determine.
ARTICLE 8
REPAIRS, MAINTENANCE, ALTERATIONS AND IMPROVEMENTS
Section 8.01 Tenant’s Obligations.
Except as otherwise expressly and specifically provided at Section 8.02 hereof,
Tenant shall make, at its sole cost and expense, all repairs, replacements and
maintenance to the interior of the Premises, including without limitation all
ceilings, non-structural walls, wall coverings, floor coverings, doors, door
glass and plate glass, security and telecommunications systems and equipment,
and individual task lighting facilities and bulbs, together with all other
equipment, fixtures, appliances and all other tenant improvements of every kind
(including, without limitation, all HVAC, mechanical, plumbing and electrical
systems located within or otherwise exclusively servicing the Premises which
were not constructed and/or installed as part of Landlord’s Work, or which were
constructed and/or installed by Landlord as part of Landlord’s Work but
designated on the Final Plans as “supplemental” or “by Tenant”), as may be
necessary to keep the Premises in a good, operating and tenantable condition.
Tenant shall be responsible, at its sole cost and expense, for any and all
janitorial services to be performed in the Premises, whether such services are
necessary to comply with this Section 8.01 or otherwise.
Section 8.02 Landlord’s Obligations.
Except to the extent that such repairs, maintenance and/or replacements are
caused by the negligence or willful misconduct of Tenant and/or Tenant’s agents,
representatives, employees, invitees, subtenants or contractors, and except as
otherwise expressly set forth in this Lease, including pursuant to Section 8.01
above, Landlord shall maintain, repair and replace, all in a manner consistent
with similarly situated Class A flex space in the Pittsburgh North suburbs:
     (a) all parts of the Land and the Park, including without limitation all
parking lots and sidewalks (including ice and snow removal), fencing, landscaped
areas, irrigation systems, lighting standards, gates, and common areas; all
HVAC, mechanical and plumbing systems and fixtures installed in the Premises as
part of Landlord’s Work and located within or otherwise servicing the Premises;
all electrical systems, lighting facilities and bulbs installed in the Premises
as part of Landlord’s Work and located within or otherwise servicing the
Premises; all sprinkler, fire detection and life safety systems servicing the
Building or the Premises; and all other items designated at Section 4.03(e)
hereof; the maintenance, repair and/or replacement of all items designated in
this Section 8.02(a) to be included in the calculation of Operating Expenses.
Notwithstanding anything to the contrary set forth in this Section 8.02(a),
however, Landlord shall not be responsible for the maintenance, repair or
replacement of any HVAC, mechanical, plumbing and electrical systems located
within or otherwise exclusively servicing the Premises which were constructed
and/or installed as part of Landlord’s Work but designated on the Final Plans as
“supplemental” or “by Tenant”, all of which items shall be maintained by Tenant
in accordance with Section 8.01 above; and
     (b) the following elements of the Building: all structural elements; roofs;
foundations; exterior and bearing walls; Building-standard HVAC, mechanical and
plumbing systems and fixtures (except to the extent that such systems and
fixtures are located within, or otherwise exclusively service, the Premises in
accordance with Section 8.02(a) above); downspouts and gutters; and all other
exterior components; the maintenance, repair and/or replacement of all items
designated in this Section 8.02(b) to be at the sole cost and expense of
Landlord.

-11-



--------------------------------------------------------------------------------



 



Tenant shall promptly give Landlord written notice of any repair required by
Landlord pursuant to this Section 8.02, after which Landlord shall promptly
commence and diligently pursue and complete the repair. Tenant shall have the
right to participate in the coordination and scheduling of any such repairs and,
upon written request, to require Landlord to expedite such repairs by scheduling
the supply of labor and/or materials on an accelerated or “premium” basis;
provided, however, that any and all additional, incremental costs and expenses
incurred by Landlord in connection with such accelerated or “premium” delivery
shall be paid by Tenant, as Additional Rent, within thirty (30) days following
receipt of Landlord’s invoice for same. Notwithstanding anything to the contrary
herein contained, Tenant shall reimburse Landlord, on demand as Additional Rent,
for the cost of all such maintenance, repairs and replacements to the extent
necessitated by Tenant’s (or Tenant’s agents’, representatives’, employees’,
invitees’, subtenants’ or contractors’) misuse, negligence, alterations to the
Premises, or by any breach of Tenant’s obligations under this Lease.
Section 8.03 Additional Rights of Landlord.
If Tenant refuses or neglects to maintain or make such repairs as required
pursuant to Section 8.01 above, or fails to diligently prosecute the same to
completion, Landlord may maintain or make such repairs at the expense of Tenant,
and such expense shall be collectible upon demand as Additional Rent.
Section 8.04 Landlord’s Disclaimer.
Landlord shall not be liable by reason of any injury to or interference with
Tenant’s business arising from the making of any repairs, alterations, additions
or improvements in or to the Premises or to the Building or to any appurtenances
or equipment therein unless the need for such repair, alteration, addition or
improvement was the result of the gross negligence or intentional acts of
Landlord or its agents or employees. Except as otherwise set forth herein, there
shall be no abatement of Rent because of such repairs, alterations, additions or
improvements unless the need for such repair, alteration, addition or
improvement was the result of the gross negligence or intentional acts of
Landlord or its agents or employees. Interruption or curtailment of any service
maintained in the Building if caused by strikes, or any other third-party causes
beyond Landlord’s reasonable control, whether similar or dissimilar to those
enumerated, shall not entitle Tenant to any claim against Landlord or to any
abatement in Rent, nor shall the same constitute constructive or partial
eviction.
Section 8.05 Improvements and Alterations
     (a) Except as otherwise expressly set forth in this Lease, Landlord shall
have no obligation, of any kind or nature, with regard to the construction,
improvement or alteration of the Premises.
     (b) Tenant shall not, without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, make or
allow any alterations, additions, or improvements in, on or about the Premises;
provided, however, that Landlord’s consent shall not be so required so long as:
(a) the cost of the entire alteration (including, without limitation, design,
labor and materials) is less than $50,000; (b) Tenant provides Landlord with at
least ten (10) days’ prior written notice thereof; (c) all work required in
connection therewith is completed in accordance with all applicable laws and
with as little disruption to other Tenants within the Building as is
commercially reasonable; and (d) such alterations, additions or improvements do
not affect the Building systems, the structural portions of the Building or the
exterior appearance of the Building or any portion thereof. All alterations
permitted to be made hereunder by Tenant shall be performed in a good and
workmanlike, lien free manner and in accordance with applicable legal and
insurance requirements and the terms and provisions of this Lease. Prior to the
commencement of any such alterations, Tenant shall obtain, or cause to be
obtained, builder’s risk insurance and shall obtain public liability and
worker’s compensation insurance to cover Tenant and every contractor to be
employed by Tenant, and shall deliver copies of all such policies or
certificates of

-12-



--------------------------------------------------------------------------------



 



such insurance to Landlord for written approval, which shall not be unreasonably
withheld, conditioned or delayed. In the event that any mechanic’s lien is filed
against the Premises or Building as a result of any such alterations or any
other work or act of Tenant or its agents, Tenant, at its expense, shall
discharge or bond off the same within thirty (30) days from the filing thereof.
If Tenant fails to discharge or bond off said mechanic’s lien within the time
provided, Landlord may, upon written notice to Tenant, bond or pay without
inquiring into the validity of the merits of said lien and all sums so advanced
shall be paid by Tenant on demand as Additional Rent in accordance with
Article 9 below. Any contractor or person making any alterations on behalf of
Tenant must first be approved in writing by Landlord, which shall not be
unreasonably withheld, conditioned or delayed.
     (c) Subject to Landlord’s right to require removal or to elect ownership as
herein provided, all alterations made by Tenant to the Premises shall be the
property of Tenant, but shall be considered to be a part of the Premises.
Alterations shall not include Tenant’s personal property and trade fixtures, and
Tenant shall have the right to remove its personal property and trade fixtures
provided that Tenant repairs all damage caused by their removal. Unless Landlord
gives Tenant written notice of its election to require Tenant to remove such
alterations at the time consent therefor is given by Landlord, or otherwise
within ten (10) days following the date on which notice thereof is given to
Landlord, all alterations shall become the property of Landlord at the end of
the Term. For the avoidance of doubt, in no event shall Tenant be required to
remove all or any portion of Landlord’s Work at the expiration or earlier
termination of the Term. On the last day of the Term hereof, or on any sooner
termination as set forth in this Lease, Tenant shall surrender the Premises
(including, but not limited to, all doors, windows, floors and floor coverings,
heating and air conditioning systems, plumbing work and fixtures, electrical
systems, lighting facilities, sprinkler systems, fire detection systems and
nonstructural elements of the exterior walls, foundation and roof (collectively
the “Elements of the Premises”) to Landlord in the same condition as received,
ordinary wear and tear and casualty damage excepted, clean and free of debris
and Tenant’s personal property, trade fixtures and equipment; provided, however,
if Landlord has not elected (as set forth above) to have Tenant remove any or
all of the alterations, Tenant shall leave such alterations at the Premises in
good condition and repair, ordinary wear and tear and casualty damage excepted.
Tenant shall repair any damage to the Premises occasioned by the installation or
removal of Tenant’s trade fixtures, furnishings and equipment. Damage to or
deterioration of any Element of the Premises or any other item Tenant is
required to repair or maintain at the Premises shall not be deemed ordinary wear
and tear if the same could have been prevented by good maintenance practices.
     (d) If this Lease is terminated due to the expiration of its Term or
otherwise, and Tenant fails to remove any alterations, trade fixtures, equipment
or other property required to be removed by the terms of this Lease, in addition
to any other remedies available to Landlord under this Lease, and subject to any
other right or remedy Landlord may have under applicable law, Landlord may
remove any such property from the Premises and store the same elsewhere at the
sole expense and risk of Tenant.
Section 8.06 Condition. Landlord guarantees Landlord’s Work against defective
workmanship and/or materials, and against noncompliance with the Final Plans and
all governmental requirements in existence as of the date of Substantial
Completion of Landlord’s Work, for a period of one (1) year from the date of
Substantial Completion, and Landlord agrees, at its sole cost and expense, to
promptly (and in any event within thirty (30) days) repair or replace or to
cause the Landlord’s contractor to repair or replace any defective item
occasioned by poor workmanship and/or materials or any such non-compliance
during said one (1) year period. From and after the expiration of such one
(1) year guaranty of workmanship and materials, Landlord agrees to cooperate
with Tenant in the enforcement by Tenant at Tenant’s cost and expense, of any
express warranties or guaranties of workmanship or materials given by
contractors, subcontractors or materialmen that guarantee or warrant against
defective workmanship or materials for a period of time in excess of one
(1) year period described above and to cooperate with Tenant in the enforcement
by Tenant of any service contracts that provide service, repair or maintenance
to any item

-13-



--------------------------------------------------------------------------------



 



incorporated in the Premises for a period of time in excess of such one (1) year
period. Landlord’s warranty does not cover ordinary wear and tear, abuse,
neglect or general maintenance connected with the Premises. Notwithstanding
anything to the contrary set forth herein, Landlord’s warranty, as set forth
herein, shall be expressly limited in the following respects: (i) all materials
shall be in accordance with the requirements set forth at Exhibit “B” and,
unless otherwise specified, shall be as good quality as the market affords in
the respective grade specified; and (ii) all materials and mechanical equipment
are furnished under manufacturer’s guarantees and liabilities only. In the event
of a defect actionable pursuant to this Section 8.06, Tenant’s sole and
exclusive remedy against Landlord shall be for the repair and replacement of
defects of material and workmanship as provided herein, and Landlord shall not
be responsible for any defects of any nature in the Premises Improvement Work
about which Landlord is not so notified within said one (1) year period. There
are no other express, implied, written or oral warranties, of any kind or
nature, made by Landlord pursuant to the Work Letter Agreement, or in connection
with Landlord’s Work, other than those expressly set forth in this Section 8.06.
ARTICLE 9
INSURANCE, FIRE AND CASUALTY; INDEMNITY AND WAIVER
Section 9.01 Damage or Destruction.
In the event of a fire or other casualty in the Premises, Tenant shall promptly
give Landlord notice thereof. Except as provided to the contrary in Section 9.02
below, Landlord and Tenant agree that if the Premises or the Building are
partially or totally destroyed by fire or other casualty covered by the fire and
extended coverage insurance to be carried by Landlord under the terms of this
Lease, then the Landlord may, at its sole option and discretion, repair and
restore the Premises, or Landlord may terminate this Lease without liability to
Tenant. In the event that Landlord does not elect to terminate this Lease as a
result of such damage or destruction, then Landlord, at its expense, shall
repair and restore the Building and the Premises, as soon as reasonably
practicable, to substantially the same condition as existed as of the
Commencement Date.
Notwithstanding any of the foregoing provisions to the contrary, in the event
the Premises or the Building are destroyed or damaged to the extent that the
repairs to be made by Landlord in order to restore the Premises or the Building
to the character and condition existing as of the Commencement Date, as
estimated by a responsible contractor selected by Landlord, cannot be
Substantially Completed within one hundred eighty (180) days from the date of
the casualty, Landlord shall forthwith give Tenant written notice of such
estimate, and Tenant shall have the right to terminate this Lease, without
liability to Landlord, within thirty (30) days after Tenant’s receipt of said
notice from Landlord.
In the event the Premises are totally destroyed or so damaged by fire or other
casualty covered by the fire and extended coverage insurance to be carried by
Landlord under the terms of this Lease that the Premises cannot reasonably be
used by Tenant for the purposes herein provided and this Lease is not terminated
as above set forth, then there shall be a total abatement of Rent from the date
of casualty until Substantial Completion of the repair and restoration work to
be performed by Landlord and Landlord has received a certificate of occupancy
(with Tenant’s cooperation in completing the required application) and all other
required governmental approvals, and this Lease shall continue in full force and
effect for the balance of the Term. In the event the Premises are partially
destroyed or damaged by fire or other casualty so that the Premises can be used
only partially by Tenant for the purposes herein provided and this Lease is not
terminated as above set forth, then Rent shall be abated in the proportion which
the approximate area of the damaged part bears to the total area in the Premises
from the date of the casualty until Substantial Completion of the repair and
restoration work to be performed by Landlord, and this Lease shall continue in
full force and effect for the balance of the Term.

-14-



--------------------------------------------------------------------------------



 



Section 9.02 Tenant’s Responsibilities; Waiver and Indemnity.
     (a) Notwithstanding anything to the contrary set forth at Section 9.01
above, if the Building or the Premises shall be damaged by fire or other
casualty resulting from the negligence of Tenant, or the agents, employees,
licensees or invitees of Tenant, Rent shall continue without abatement.
     (b) Tenant covenants that Landlord shall not be liable for any damage or
liability of any kind or for any injury to or death of persons or damage to
property of Tenant or any other person during the Term, including consequential
loss or damage, from any cause whatsoever by reason of the construction, use,
occupancy or enjoyment of the Premises by Tenant or any other person therein or
holding under Tenant, or by or through the acts or omissions of other tenants of
the Building, except to the extent any of the foregoing are caused by the gross
negligence or willful misconduct of Landlord, its employees, agents, contractors
or independent contractors.
     (c) Except as may otherwise be expressly provided in this Lease, Tenant
hereby agrees that Landlord shall not be liable to Tenant for injury to Tenant’s
business or any loss of income therefrom or for loss of or damage to the
merchandise, tenant improvements, fixtures, furniture, equipment, computers,
files, automobiles, or other property of Tenant, Tenant’s employees, agents,
contractors or invitees, or any other person in or about the Premises, nor shall
Landlord be liable to Tenant for injury to the person of Tenant, Tenant’s
employees, agents, contractors or invitees, whether such damage or injury is
caused by or results from any cause whatsoever including, but not limited to,
theft, criminal activity at the Premises, negligent security measures, bombings
or bomb scares, hazardous substances, fire, steam, electricity, gas, water or
rain, flooding, breakage of pipes, sprinklers, plumbing, air conditioning or
lighting fixtures, or from any other cause, whether said damage or injury
results from conditions arising upon the Premises, or from other sources or
places, or from new construction or the repair, alteration or improvement of any
part of the Premises, except to the extent the cause of the damage or injury
arises out of Landlords or its employees’, agents’ or contractors’ gross
negligence. Landlord shall not be liable for any damages arising from any act or
neglect of any employees, agents, contractors or invitees of any other tenant,
occupant or user of the Premises or the Cranberry Business Park. Tenant, as a
material part of the consideration to Landlord hereunder, hereby assumes all
risk of damage to Tenant’s property or business or injury to persons in, upon or
about the Premises arising from any cause, except Landlord’s gross negligence or
the gross negligence of its employees, agents or contractors, and Tenant hereby
waives all claims in respect thereof against Landlord, its employees, agents and
contractors. For the avoidance of doubt, nothing contained herein shall release
Landlord from (i) liability for the gross negligence, or willful misconduct of
Landlord, its agents and employees; or (ii) for Landlord’s breach of this Lease.
     (d) Tenant hereby agrees to indemnify, defend and hold harmless Landlord
and its employees, partners, agents, contractors, lenders and ground lessors
(said persons and entities are hereinafter collectively referred to as the
“Landlord Indemnified Parties”) from and against any and all liability, loss,
cost, damage, claims, loss of rents, liens, judgments, penalties, fines,
settlement costs, investigation costs, cost of consultants and experts,
attorneys fees, court costs and other legal expenses, effects of environmental
contamination, cost of environmental testing, removal, remediation and/or
abatement of hazardous substances, insurance policy deductibles and other
expenses (hereinafter collectively referred to as “Damages”) arising out of or
related to an Indemnified Matter (as defined below). For purposes of this
Section 9.02(d), an “Indemnified Matter” shall mean any matter for which one or
more of the Landlord Indemnified Parties incurs liability or Damages if the
liability or Damages directly arise out of, (i) Tenant’s or its employees’,
agents’, contractors’, invitees’, sublessees’ or assignees’ (all of said persons
or entities are hereinafter collectively referred to as “Tenant Parties”)
operation, business, use, maintenance or occupancy of the Premises, Land and/or
Building, (ii) any act, omission or neglect of a Tenant Party, (iii) Tenant’s
failure, to perform any of its obligations under the Lease, (iv) the existence,
use or disposal of any hazardous substance brought on to the Premises by a

-15-



--------------------------------------------------------------------------------



 



Tenant Party, (v) any accident, injury or death of person or loss or damage to
property occurring on or about the Premises (except to the extent caused by any
of the Landlord Parties); or (vi) any other matters for which Tenant has agreed
to indemnify Landlord pursuant to any other provision of this Lease. Tenant’s
obligations hereunder shall include providing a defense, with counsel reasonably
satisfactory to the Indemnified Party, at Tenant’s sole expense, within ten
(10) days after written demand from the Landlord Indemnified Party, of any
claims, action or proceeding arising out of or relating to an Indemnified
Matter. If Tenant is obligated to compensate a Landlord Indemnified Party for
Damages arising out of an Indemnified Matter, Landlord shall have the immediate
and unconditional right, but not the obligation, without notice or demand to
Tenant, to pay the damages, and Tenant shall, upon ten (10) days’ advance
written notice from Landlord, reimburse Landlord for the costs incurred by
Landlord. The Landlord Indemnified Parties need not first pay any Damages to be
indemnified hereunder. This indemnity is intended to apply to the fullest extent
permitted by applicable law. Tenant’s obligations under this section shall
survive the expiration or termination of this Lease unless specifically waived
in writing by Landlord after said expiration or termination. Notwithstanding the
foregoing, Tenant shall not be obligated to indemnify Landlord from Damages
arising out of Landlord’s gross negligence, willful misconduct or breach of this
Lease.
     (e) Subject to the terms of Section 9.02 hereof, Landlord hereby agrees to
indemnify, defend and hold harmless Tenant and its employees, partners, agents,
contractors, lenders and ground lessors (said persons and entities are
hereinafter collectively referred to as the “Tenant Indemnified Parties”) from
and against any and all Damages arising out of or related to an Indemnified
Matter (as defined below). For purposes of this Section 9.02(e), an “Indemnified
Matter” shall mean any matter for which one or more of the Tenant Indemnified
Parties incurs liability or Damages if the liability or Damages directly arise
out of (i) any act, omission or neglect of Landlord or its employees, agents,
contractors, invitees or assignees (all of said persons or entities are
hereinafter collectively referred to as “Landlord Parties”), Landlord’s failure,
to perform any of its obligations under the Lease, (iii) the existence, use or
disposal of any hazardous substance brought on to the Premises, the Building or
the Park by a Landlord Party, (iv) any accident, injury or death of person or
loss or damage to property occurring on or about the Premises which is caused by
the gross negligence or willful misconduct of any of the Landlord Parties; or
(vi) any other matters for which Landlord has agreed to indemnify Tenant
pursuant to any other provision of this Lease. Landlord’s obligations hereunder
shall include providing a defense, with counsel reasonably satisfactory to the
Tenant Indemnified Party, at Landlord’s sole expense, within ten (10) days after
written demand from the Tenant Indemnified Party, of any claims, action or
proceeding arising out of or relating to an Indemnified Matter. If Landlord is
obligated to compensate a Tenant Indemnified Party for Damages arising out of an
Indemnified Matter, Tenant shall have the immediate and unconditional right, but
not the obligation, without notice or demand to Landlord, to pay the damages,
and Landlord shall, upon ten (10) days’ advance written notice from Tenant,
reimburse Tenant for the costs incurred by Tenant. The Tenant Indemnified
Parties need not first pay any Damages to be indemnified hereunder. This
indemnity is intended to apply to the fullest extent permitted by applicable
law. Landlord’s obligations under this section shall survive the expiration or
termination of this Lease unless specifically waived in writing by Tenant after
said expiration or termination. Notwithstanding the foregoing, Landlord shall
not be obligated to indemnify Tenant from Damages arising out of Tenant’s
negligence, willful misconduct or breach of this Lease
Section 9.03 Tenant’s Insurance.
Tenant covenants and agrees that from and after the date of delivery of the
Premises from Landlord to Tenant, Tenant will carry and maintain, at its sole
cost and expense, with responsible insurance carriers licensed to do business in
the Commonwealth of Pennsylvania with a minimum A.M. Best rating of not less
than A-IX, the following types of insurance, in the amounts specified and in the
form hereinafter provided, naming the Landlord as an additional insured, as
follows:

-16-



--------------------------------------------------------------------------------



 



     (a) Public Liability. Tenant shall obtain and keep in force during the Term
of this Lease a commercial general liability policy of insurance with coverages
reasonably acceptable to Landlord, which, by way of example and not limitation,
protects Tenant and Landlord (as an additional insured) against claims for
bodily injury, personal injury and property damage based upon, involving or
arising out of the ownership, use, occupancy or maintenance of the Premises and
all areas appurtenant thereto. Such insurance shall be on an occurrence basis
providing single-limit coverage in an amount not less than $2,000,000 per
occurrence with an “Additional Insured Designated Person or Organization”
Endorsement and contain. The policy shall not contain any intra-insured
exclusions as between insured persons or organizations, but shall include
coverage for liability assumed under this Lease as an “insured contract” for the
performance of Tenant’s indemnity obligations under this Lease.
     (b) Property Damage. Tenant shall obtain and keep in force during the Term
of this Lease “all-risk” extended coverage property insurance with coverages
reasonably acceptable to Landlord. Said insurance shall be written on a one
hundred percent (100%) replacement cost basis on all Tenant’s Work and other
tenant improvements installed at the Premises by Tenant, together with all
Tenant’s equipment, trade fixtures and other property. By way of example, and
not limitation, such policies shall provide protection against any peril
included within the classification “fire and extended coverage,” against
vandalism and malicious mischief, theft, sprinkler leakage and flood damage
(provided, however, that the flood damage required by this Section 9.03(b) shall
not be interpreted as requiring Tenant to maintain flooding occasioned by a
natural catastrophe).
     (c) General Requirements. Tenant shall deliver to Landlord certificates of
the insurance policies required under this Section 9.03 within five (5) days
after the Commencement Date. Tenant’s insurance policies shall not be cancelable
or subject to reduction of coverage, or other modification except after thirty
(30) days prior written notice to Landlord. Tenant shall, at least thirty
(30) days prior to the expiration of such policies, furnish Landlord with
certificates of renewals thereof. Tenant’s insurance policies shall be issued by
insurance companies authorized to do business in the state in which the Premises
is located, and said companies shall maintain a financial rating reasonably
acceptable to Landlord. All insurance obtained by Tenant shall be primary to and
not contributory with any similar insurance carried by Landlord, whose insurance
shall be considered excess insurance only. Landlord and, at Landlord’s option,
the holder of any mortgage or deed of trust encumbering the Premises and any
person or entity managing the Premises on behalf of Landlord, shall be named as
an additional insured on all insurance policies Tenant is obligated to obtain
hereunder. Tenant’s insurance policies shall not include deductibles in excess
of Twenty-Five Thousand Dollars ($25,000).
     (d) Business Interruption. Under no circumstances shall Landlord be liable
to Tenant for any losses or damages suffered as a result of business
interruption. Tenant undertakes this risk in all cases and shall be solely
responsible, at its own cost, for providing its own business interruption
insurance in amounts to the extent it deems necessary or desirable.
Section 9.04 Landlord’s Insurance.
Landlord shall at all times during the Term maintain in effect a policy or
policies of insurance covering the Building and Landlord’s Work (excluding
Tenant’s Work and all property required to be insured by Tenant pursuant to
Section 9.03(b) above), in such amounts as Landlord may from time to time
determine (but not less than 100% of the replacement cost of the Building and
Landlord’s Work), providing protection against perils included within the
standard form of fire and extended coverage insurance policy, together with
insurance against sprinkler damage, vandalism and malicious mischief, and such
other risks as Landlord may from time to time determine and with any such
deductibles as Landlord may from time to time determine. With respect to
coverage amounts, risks covered, and applicable deductibles, Landlord’s
insurance to be provided pursuant hereto shall be generally comparable to the

-17-



--------------------------------------------------------------------------------



 



insurance coverages provided by other reputable owners and operators of Class A
office/flex premises in the northern Pittsburgh area.
Any insurance provided for in this Section 9.04 may be affected by a policy or
policies of blanket insurance, covering additional items or locations or
assureds, provided that the requirements of this Section are otherwise
satisfied. Tenant shall have no rights in any policy or policies maintained by
Landlord and shall not, by reason of payment by Tenant, as part of the Building
Operating Expenses, of its pro rata share of the Landlord’s premium for the
insurance, be entitled to be named insured thereunder.
Additionally, Landlord shall at all times during the Term maintain in effect
General Public Liability Insurance covering the Building against claims for
personal injury or death and property damage occurring upon, in or about the
Building, such insurance to insure Landlord only and to afford protection to the
limit of not less than $3,000,000.00 in respect of injury or death to any number
of persons arising out of any one occurrence, and such insurance against
property damage to afford protection to the limit of not less than $1,000,000.00
in respect of any interest of property damage.
Section 9.05 Subrogation. Landlord waives any and all rights of recovery against
Tenant for or arising out of damage to, or destruction of, the Premises to the
extent that Landlord’s insurance policies then in force insure against such
damage or destruction. Landlord and Tenant shall each obtain from their
respective insurers under all policies of fire and casualty insurance maintained
by either of them at any time during the term insuring or covering the Premises
or any portion thereof or operations therein, a waiver of all rights of
subrogation which the insurer or one party might have against the other party,
and Landlord and Tenant shall each indemnify the other against any loss or
expense, including reasonable attorney fees, resulting from the failure to
obtain such waiver, and, so long as such waiver is outstanding each party
waives, to the extent of the proceeds received under such policy (including
proceeds which would have been received but for a party’s failure to maintain
insurance hereunder), any right of recovery against the other party for any loss
covered by the policy containing such waiver.
ARTICLE 10
CONDEMNATION
Section 10.1
If any portion of the Premises is taken under the power of eminent domain, or
sold under the threat of the exercise of said power (all of which are herein
called “Condemnation”), this Lease shall terminate as to the part so taken as of
the date the condemning authority takes title or possession, whichever first
occurs; provided that if, in Tenant’s reasonable discretion, so much of the
Premises is taken by such condemnation as would substantially and adversely
affect the operation and profitability of Tenant’s business conducted from the
Premises, and said taking lasts for sixty (60) days or more, Tenant shall have
the option, to be exercised only in writing within sixty (60) days after
Landlord shall have given Tenant written notice of such taking (or in the
absence of such notice, within sixty (60) days after the condemning authority
shall have taken possession), to terminate this Lease as of the date the
condemning authority takes such possession. If a taking lasts for less than
sixty (60) days, Rent shall be abated during said period but Tenant shall not
have the right to terminate this Lease. If Tenant does not terminate this Lease
in accordance with the foregoing, this Lease shall remain in full force and
effect as to the portion of the Premises remaining, except that the Base Rent
shall be reduced in the proportion that the usable floor area of the Premises
taken bears to the total usable floor area of the Premises. Landlord shall have
the option in its sole discretion to terminate this Lease as of the taking of
possession by the condemning authority, by giving written notice to Tenant of
such election within thirty (30) days after receipt of notice of a taking by
Condemnation of any part of the Premises. Any award for the taking of all or any
part of the Premises under the power of eminent domain or any payment made under
threat of the exercise of such power shall be the property of Landlord, whether
such award shall be made as compensation for

-18-



--------------------------------------------------------------------------------



 



diminution in value of the leasehold, for good will, for the taking of the fee,
as severance damages, or as damages for tenant improvements; provided, however,
that Tenant shall be entitled to any separate award for loss of or damage to
Tenant’s removable personal property and fixtures, the unamortized cost of
improvements made by Tenant, at its sole expense, to the Premises and for moving
expenses. In the event that this Lease is not terminated by reason of such
condemnation, and subject to the requirements of any lender that has made a loan
to Landlord encumbering the Premises, Landlord shall to the extent of severance
damages received by Landlord in connection with such condemnation, repair any
damage to the Premises caused by such condemnation except to the extent that
Tenant has been reimbursed therefor by the condemning authority. This
Section 10.01, not general principles of law or the Pennsylvania Eminent Domain
Code, shall govern the rights and obligations of Landlord and Tenant with
respect to the Condemnation of all or any portion of the Premises.
ARTICLE 11
LIENS
Section 11.01
     Tenant shall keep the Premises free from any liens arising out of any work
performed, materials furnished, or obligations incurred by or for Tenant. In
addition, Tenant shall provide to Landlord, promptly after the completion of any
work performed or materials provided to the Premises by or for Tenant, an
original release of liens in recordable form signed and acknowledged for each
labor and material man performing work or providing materials to the Premises.
Notwithstanding the foregoing, in the event that Tenant shall not, within thirty
(30) days following the imposition of any lien, cause the same to be released of
record by payment or posting of proper bond, Landlord shall have, in addition to
all other remedies provided herein and by law, the right, but not the
obligation, to cause the same to be released by such means as it shall deem
proper, including payment of or defense against the claim giving rise to such
lien. All sums paid by Landlord and all reasonable expenses incurred by it in
connection therewith shall create automatically an obligation of Tenant to pay,
on demand, an equivalent amount together with interest at the Default Rate as
Additional Rent. No work which Landlord permits Tenant to perform in the
Premises shall be deemed to be for the immediate use and benefit of Landlord so
that no mechanics or other lien shall be allowed against the estate of Landlord
by reason of its consent to such work.
ARTICLE 12
TAXES ON TENANT’S PROPERTY
Section 12.01 Tenant shall be liable for and shall pay, prior to their becoming
delinquent, any and all taxes and assessments levied against any personal
property or trade or other fixtures placed by Tenant in or about the Premises.
ARTICLE 13
ASSIGNMENTS AND SUBLETTING
Section 13.01
     (a) Except as expressly permitted pursuant to this Article 13, Tenant shall
not, without the prior written consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed, assign or hypothecate this Lease
or any interest herein or sublet the Premises or any part thereof. Any of the
foregoing without such consent shall be void and shall, at the option of
Landlord, terminate this Lease. Except as otherwise expressly set forth in this
Article 13, this Lease shall not, nor shall any interest herein, be assignable
as to the interest of Tenant by operation of law without the written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.

-19-



--------------------------------------------------------------------------------



 



     (b) If at any time or from time to time during the Term of this Lease,
Tenant desires to sublet all or any part of the Premises, or to assign this
Lease and Tenant is not in default hereunder beyond applicable notice and cure
periods, Tenant shall provide written notice to Landlord of such intent.
Landlord shall have the option, exercisable by notice given to Tenant within
twenty (20) days after receipt of Tenant’s notice, of terminating the Lease in
full or with respect to the portion thereof which Tenant desires to sublet or to
assign. If Landlord does not exercise such option, Landlord shall be deemed to
have consented to such assignment or sublease and Tenant shall be free to sublet
or assign such space to the third party designated in such notice subject to the
following conditions:

  (i)   No sublessee or assignee shall have a right further to sublet or assign,
and     (ii)   One-half of any sums or other economic consideration, net of all
costs actually incurred by Tenant in connection with such assignment or
subletting, received by Tenant as a direct result of such subletting or
assignment (except rental or other payments received which are attributable to
the amortization of the cost of leasehold improvements, other than building
standard tenant improvements, made to the sublet portion of the Premises by
Tenant for subtenant), whether denominated rentals under the sublease or
assignment or otherwise, which exceed, in the aggregate, the total sums which
Tenant is obligated to pay Landlord under this Lease (prorated to reflect
obligations allocable to that portion of the Premises subject to such sublease
or assignment) shall be payable to Landlord as Additional Rent under the terms
of this Lease without affecting or reducing any other obligation of Tenant
hereunder. For the purposes of this Section 13.01(b)(iii), Landlord shall not
claim or be entitled to any portion of the consideration paid to Tenant for a
sale of Tenant’s assets or any shares in Tenant. Landlord for itself and its
successors and assigns hereby waives and quit claims any claim or interest in
any consideration paid to Tenant, or any parent, subsidiary or affiliate of
Tenant, for the sale of any shares in or assets of Tenant.

     (c) Regardless of Landlord’s consent, no subletting or assignment shall
release Tenant of Tenant’s obligation or alter the primary liability of Tenant
to pay the Rent and to perform all other obligations to be performed by Tenant
hereunder. The acceptance of Rent by Landlord from any other person shall not be
deemed to be a waiver by Landlord of any provision hereof. Consent to one
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without necessity of exhausting remedies
against such assignee or successor. Landlord may consent to subsequent
assignment or subletting of this Lease or amendments or modifications to this
Lease with assignees of Tenant, without notifying Tenant, or any successor of
Tenant, and without obtaining its or their consent thereto and such action shall
not relieve Tenant of liability under this Lease.
     (d) In the event Tenant shall assign this Lease or sublet the Premises or
request the consent of Landlord to any Transfer, then Tenant shall reimburse
Landlord for all of Landlord’s reasonable third party costs and expenses
actually incurred in connection therewith (including, without limitation,
attorneys’ fees), up to Three Thousand Dollars ($3,000.00).

-20-



--------------------------------------------------------------------------------



 



ARTICLE 14
TRANSFERS BY LANDLORD; SUBORDINATION; ESTOPPEL CERTIFICATES
Section 14.01 Sale of the Building.
Subject to the terms set forth at Section 14.02 below, in the event of a sale or
conveyance by Landlord of its interest in the Building, the same shall operate
to release Landlord from any and all liability under this Lease arising after
the date of such sale provided that Landlord is not then in default under this
Lease. Tenant’s right to quiet enjoyment of the Premises shall not be disturbed
so long as Tenant shall pay the Rent and observe and perform all of the
provisions of this Lease to be observed and performed by Tenant, unless this
Lease is terminated pursuant to specific provisions relating thereto or
contained herein.
Section 14.02 Subordination and Non-Disturbance.
This Lease, and any Option (as defined below) granted hereby, upon Landlord’s
written election, shall be subject and subordinate to any ground lease,
mortgage, deed of trust, or any other hypothecation or security now or hereafter
placed upon the Premises and to any and all advances made on the security
thereof and to all renewals, modifications, consolidations, replacements and
extensions thereof. Notwithstanding such subordination, Tenant’s right to quiet
enjoyment of the Premises shall not be disturbed if Tenant is not in default
(beyond any applicable cure periods) and so long as Tenant shall pay the Rent
and observe and perform all of the provisions of this Lease, unless this Lease
is otherwise terminated pursuant to its terms and Landlord shall, subject to the
terms set forth at Section 19.01 hereof, use commercially reasonable efforts to
obtain for Tenant a commercially reasonable subordination and non-disturbance
agreement to that effect. At the request of any mortgagee, trustee or ground
lessor, Tenant shall attorn to such person or entity and in connection with such
attornment Tenant’s occupancy will not be disturbed by any such party taking
possession of the Premises as long as Tenant is not in default of this Lease. If
any mortgagee, trustee or ground lessor shall elect to have this Lease and any
Options granted hereby prior to the lien of its mortgage, deed of trust or
ground lease, and shall give written notice thereof to Tenant, this Lease and
such Options shall be deemed prior to such mortgage, deed of trust or ground
lease, whether this Lease or such Options are dated prior or subsequent to the
date of said mortgage, deed of trust or ground lease or the date of recording
thereof. In the event of the foreclosure of a security device, the Lease shall
continue so long as Tenant is not in default (beyond any applicable notice and
cure periods) hereunder and the new owner shall not (a) be liable for any act or
omission of any prior landlord or with respect to events occurring prior to its
acquisition of title, or (b) be liable for the breach of this Lease by any prior
landlord. During the Term of this Lease Tenant agrees to execute and acknowledge
any commercially reasonable documents Landlord reasonably requests Tenant
execute to effectuate an attornment or a subordination as described in this
Section 14.02, so long as such documents do not restrict Tenant’s right
hereunder.
Section 14.03 Estoppel Certificate.
Tenant shall from time to time, upon not less than twenty (20) days’ prior
written notice from Landlord execute, acknowledge and deliver to Landlord a
statement in writing certifying such information as Landlord may reasonably
request including, but not limited to, the following: (a) that this Lease is
unmodified and in full force and effect (or, if modified, stating the nature of
such modification and certifying that this Lease, as so modified, is in full
force and effect), (b) the date to which the Base Rent and other charges are
paid in advance and the amounts so payable, (c) that there are not, to Tenant’s
knowledge, any uncured defaults or unfulfilled obligations on the part of
Landlord, or specifying such defaults or unfulfilled obligations, if any are
claimed, (d) that all tenant improvements to be constructed by Landlord, if any,
have been completed in accordance with Landlord’s obligations, if applicable,
and (e) that Tenant has taken possession of the Premises, if applicable. Any
such statement may be conclusively relied upon by any prospective purchaser or
encumbrances of the Premises.

-21-



--------------------------------------------------------------------------------



 



ARTICLE 15
DEFAULT
Section 15.01 Defaults by Tenant.
The occurrence of any of the following shall constitute a material default and
breach of this Lease by Tenant:
     (a) Any failure by Tenant to pay Base Rent, or any Additional Rent payable
pursuant to Section 4.03 hereof, within five (5) business days following the
date on which such payment is due;
     (b) Any failure by Tenant to pay any Additional Rent otherwise payable
pursuant to this Lease, or to make any other payment required to be made by
Tenant hereunder, for a period of ten (10) days after receipt by Tenant of
written notice from Landlord of any such failure to make timely payment;
     (c) Any failure by Tenant to observe and perform any other material
provision of this Lease to be observed or performed by Tenant, where such
failure continues for thirty (30) days after written notice to Tenant; provided,
however, that in the case of a default which cannot with due diligence be cured
within a period of thirty (30) days, Tenant shall be deemed to have complied
with such notice and thereafter diligently proceeds to comply with such notice;
or
     (d) Tenant is declared insolvent according to any law; or assignment of
Tenant’s property is made for the benefit of creditors; or a receiver or trustee
is appointed for Tenant or its property; or the interest of Tenant under this
Lease is levied on or under execution or other legal process; or any petition is
filed by or against Tenant to declare Tenant bankrupt or to delay, reduce or
modify Tenant’s debts or obligations; or any petition is filed or other action
taken to reorganize or modify Tenant’s capital structure if Tenant be a
corporation or other entity (provided that no such levy, execution, legal
process or petition filed against Tenant shall constitute a breach of this Lease
if Tenant shall vigorously contest the same by appropriate proceedings and shall
remove or vacate the same within thirty (30) days from the date of its creation,
service or filing).
     (e) The abandonment or vacation of the Premises by Tenant, which shall mean
that Tenant is absent from the Premises for thirty (30) consecutive days or the
failure of Tenant to occupy the Premises within thirty (30) days after Landlord
notifies Tenant that the Premises are ready for occupancy combined with Tenant’s
failure to pay all Rent due.
Section 15.02 Remedies of Landlord.
In the event of any such material default not cured by Tenant, Landlord, at its
option, may have one or more of the following remedies, in addition to all other
rights and remedies provided at law or in equity:
     (a) Landlord may perform for the account of Tenant any such default of
Tenant and immediately recover as additional rent any expenditures made in the
amount of any obligations incurred in connection therewith, plus interest at the
Default Rate from the date of any such expenditure.
     (b) Landlord may accelerate all Base Rent and Operating Expenses and Real
Estate Taxes due for the balance of the Term of this Lease and declare the then
present value (discounted at a rate of six percent (6%) per annum) of the same
to be immediately due and payable. In determining the amount of any future
payments for Operating Expenses and Real Estate Taxes, Landlord may make such
determination based upon the amount thereof paid by Tenant for the full year
immediately prior to such default (increased by three percent (3%) for each
year).
     (c) Landlord, at its option, may serve notice upon Tenant that this Lease
and the then unexpired Term shall cease and expire and become absolutely void on
the date specified in such notice, to be not less than five (5) days after the
date of such notice without any right on the part of the Tenant to save the
forfeiture by payment of any sum due or by the performance of any term,
provision, covenant, agreement or condition broken; and thereupon and at the
expiration of the time limit in such notice, this

-22-



--------------------------------------------------------------------------------



 



Lease and the Term hereof, as well as the right, title and interest of the
Tenant hereunder, shall wholly cease and expire and become void in the same
manner and with the same force and effect (except as to Tenant’s liability) as
if the date fixed in such notice were the date herein granted for expiration of
the term of this Lease. Thereupon, Tenant shall immediately quit and surrender
to Landlord the Premises, and Landlord may enter into and repossess the Premises
by summary proceedings, detainer, ejectment or other lawful means and remove all
occupants thereof and, at Landlord’s option, any property thereon without being
liable to indictment, prosecution or damages therefor. No such expiration or
termination of this Lease shall relieve Tenant of its liability and obligations
under this Lease, whether or not the Premises shall be relet.
     (d) Landlord may lawfully re-enter and repossess the Premises and any part
thereof and attempt in its own name, as agent for Tenant if this Lease shall not
be terminated, or in its own behalf if this Lease shall be terminated, relet all
or any part of such Premises for and upon such terms and to such person, firms
or corporations and for such period or periods as Landlord, in its reasonable
discretion, shall determine, including any period beyond the termination of this
Lease; provided that Landlord shall be required to mitigate its damages as
otherwise expressly set forth in this Section 15.02. For the purpose of such
re-letting, Landlord may make repairs, changes, alterations or additions in or
to the Premises to the extent deemed by Landlord reasonable desirable or
convenient; and the reasonable cost of such repairs, changes, alterations or
additions shall be charged to and be payable by Tenant as Additional Rent
hereunder, as well as any reasonable brokerage and legal fees expended by
Landlord; and any sums collected by Landlord from any new lessee obtained on
account of the Tenant shall be credited against the balance of the rent due
hereunder as aforesaid. Tenant shall pay to Landlord monthly, on the days when
the Rent would have been payable under this Lease, the amount due hereunder less
the amount obtained by Landlord from such new lessee, or at Landlord’s option,
Landlord may elect to accelerate the amount due under this Lease and declare
said amounts immediately due and payable upon demand.
     (e) Landlord may collect sublease rents (or appoint a receiver to collect
such rent) and otherwise perform Tenant’s obligations at the Premises, it being
agreed, however, that the appointment of a receiver for Tenant shall not
constitute an election by Landlord to terminate this Lease.
     (f) Landlord may pursue any other remedy now or hereafter available to
Landlord under the laws or judicial decisions of the state in which the Premises
are located.
     (g) JUDGMENT IN EJECTMENT: FOR VALUE RECEIVED AND UPON THE OCCURRENCE OF AN
EVENT OF DEFAULT HEREUNDER, OR UPON TERMINATION OF THE TERM OF THIS LEASE AND
THE FAILURE OF TENANT TO DELIVER POSSESSION TO LANDLORD, TENANT FURTHER, AT THE
OPTION OF LANDLORD, AUTHORIZES AND EMPOWERS ANY SUCH ATTORNEY, EITHER IN
ADDITION TO OR WITHOUT SUCH JUDGMENT FOR THE AMOUNT DUE ACCORDING TO THE TERMS
OF THIS LEASE, TO APPEAR FOR TENANT ANY OTHER PERSON CLAIMING UNDER, BY OR
THROUGH TENANT, AND CONFESS JUDGMENT FORTHWITH AGAINST TENANT AND SUCH OTHER
PERSONS AND IN FAVOR OF LANDLORD IN AN AMICABLE ACTION OF EJECTMENT FOR THE
PREMISES, WITH RELEASE OF ALL ERRORS. LANDLORD MAY FORTHWITH ISSUE A WRIT OR
WRITS OF EXECUTION FOR THE AMOUNT OF ANY JUDGMENT AND COSTS, WITHOUT LEAVE OF
COURT, AND LANDLORD MAY, BY LEGAL PROCESS, WITHOUT NOTICE RE-ENTER AND EXPEL
TENANT FROM THE PREMISES, AND ALSO ANY PERSON HOLDING UNDER TENANT.
Any lawful entry into and possession of the Premises by Landlord under this
Article 15 shall be without liability or responsibility to Tenant and shall not
be in lieu of or in substitution for any other rights of Landlord hereunder or
in law or in equity. Tenant further agrees that Landlord may file suit to
recover

-23-



--------------------------------------------------------------------------------



 



any sums due under the terms of this Article and that no recovery of any portion
due Landlord hereunder shall be any defense to any subsequent action brought for
any amount not theretofor reduced to judgment in favor of Landlord.
No remedy or election hereunder shall be deemed exclusive, but shall, wherever
possible, be cumulative with all other remedies at law or in equity. The
expiration or termination of this Lease and/or the termination of Tenant’s right
to possession of the Premises shall not relieve Tenant of liability under any
indemnity provisions of this Lease as to matters occurring or accruing during
the term of the Lease or by reason of Tenant’s occupancy of the Premises.
If Tenant abandons or vacates the Premises and subsequently fails to pay Rent as
and when due, Landlord may re-enter the Premises, and such re-entry shall not be
deemed to constitute Landlord’s election to accept a surrender of the Premises
or to otherwise relieve Tenant from liability for its breach of this Lease. No
surrender of the Premises shall be effective against Landlord unless Landlord
has entered into a written agreement with Tenant in which Landlord expressly
agrees to (i) accept a surrender of the Premises and (ii) relieve Tenant of
liability under the Lease. The delivery by Tenant to Landlord of possession of
the Premises shall not constitute the termination of the Lease or the surrender
of the Premises.
If Landlord terminates this Lease or Tenant’s right to possession or accelerates
the Rent, Landlord shall have a duty to mitigate Landlord’s damages. If Landlord
is required to mitigate its damages, Landlord shall be required only to use
commercially reasonable efforts to mitigate, which shall not exceed such efforts
as landlords generally use to lease other space in buildings located in the
Park. In recognition that the value of the Building depends on the use being
made thereof, rental rates and terms of leases therein, Landlord’s rejection of
a prospective replacement tenant based on the tenant’s proposed use of the
Premises, an offer of rentals below the rates provided in this Lease or
containing terms less favorable than those contained herein, shall not give rise
to a claim by Tenant that Landlord failed to mitigate Landlord’s damages.
In the event of any termination of this Lease under the provisions hereof or
under any eviction or other proceeding or action or any provision of law, or in
the event that Landlord shall re-enter the Premises under the provisions of this
Lease, Tenant shall pay to Landlord as damages, at the election of Landlord,
either: (i) a sum which at the time of such termination of this Lease or at the
time of any such reentry by Landlord, as the case may be, represents the then
value of the excess, if any, of (x) the aggregate of the installments of Base
Rent and Additional Rent which would have been payable hereunder by Tenant, had
this Lease not so terminated or had Landlord not reentered the Premises, for the
period commencing with such earlier termination of this Lease or the date of any
such reentry, as the case may be, and ending with the date set forth for the
expiration of the full Term of this Lease pursuant to Sections 3.1 and 3.3, over
(y) the aggregate rental value of the Premises (at the Market Rate) for the same
period (the amounts of each of clauses (x) and (y) being first discounted to
present value at an annual rate of six (6%) percent); or (ii) sums equal to the
aggregate of the installments of Base Rent and Additional Rent which would have
been payable by Tenant had this Lease not so terminated, or had Landlord not so
reentered the Premises, payable upon the due dates therefor specified herein
following such termination or such reentry and until the date set forth for the
expiration of the full Term of this Lease; provided, however, that if Landlord
shall relet the Premises during said period, Landlord shall credit Tenant with
the net rents received by Landlord from such reletting, such net rents to be
determined by first deducting from the gross rents as and when received by
Landlord from such reletting the reasonable expenses incurred or paid by
Landlord in terminating this Lease and of reentering the Premises and of
securing possession thereof, including reasonable attorneys’ fees and costs of
removal and storage of Tenant’s property, as well as the reasonable expenses of
reletting, including repairing, restoring and improving the Premises for new
tenants, brokers’ commissions, advertising costs, reasonable attorneys’ fees,
and all other similar or dissimilar expenses

-24-



--------------------------------------------------------------------------------



 



chargeable against the Premises and the rental therefrom in connection with such
reletting, it being understood that such reletting may be for a period equal to
or shorter or longer than the remaining term of this Lease; provided further,
that (1) in no event shall Tenant be entitled to receive any excess of such net
rents over the sums payable by Tenant to Landlord hereunder, (2) in no event
shall Tenant be entitled in any suit for the collection of damages pursuant to
this subdivision (ii) to a credit in respect of any net rents from a reletting
except to the extent that such net rents are actually received by Landlord prior
to the commencement of such suit, and (3) if the Premises or any part thereof
should be relet in combination with other space, then proper apportionment on a
square foot area basis shall be made of the rent received from such reletting
and of the expenses of reletting, or if relet for a period longer than the
remaining Term of this Lease, the expenses of reletting shall be apportioned
based on the respective periods. For the purposes of this paragraph, the amount
of Additional Rent which would have been payable by Tenant for each year ending
after such termination of this Lease or such reentry, shall be deemed to be an
amount equal to the amount of such Additional Rent payable by Tenant for the
calendar year and tax year ending immediately preceding such termination of this
Lease or such reentry. Suit or suits for the recovery of such damages, or any
installments thereof, may be brought by Landlord from time to time at Landlord’s
election, and nothing contained herein shall be deemed to require Landlord to
postpone suit until the date when the term of this Lease would have expired if
it had not been terminated under the provisions of this paragraph, or under any
provision of law, or had Landlord not reentered the Premises.
Section 15.03 Defaults by Landlord.
Except as otherwise provided in this Lease, Landlord shall be in default under
this Lease if Landlord fails to perform any of its obligations hereunder and
said failure continues for a period of thirty (30) days after written notice
thereof from Tenant to Landlord (unless such failure cannot reasonably be cured
within thirty (30) days and Landlord shall have commenced to cure said failure
within said thirty (30) days and continues diligently to pursue the curing of
the same.) If Landlord shall be in default under this Lease and, if as a
consequence of such default, Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only out of the right, title and
interest of Landlord in the Building, including income derived therefrom, as the
same may then be encumbered, and Landlord shall not be liable for any
deficiency. In no event shall Tenant have the right to levy execution against
any property of Landlord other than its interest in the Building as hereinbefore
expressly provided.
ARTICLE 16
NOTICES
Section 16.01
     All notices which Landlord or Tenant may be required, or may desire, to
serve on the other shall be in writing and shall be served by nationally
recognized overnight courier, addressed as set forth in the Basic Lease
Provisions. The addresses stated above shall be effective for all notices to the
respective parties until written notice of a change of address is given pursuant
to the provisions hereof.
ARTICLE 17
RESERVED
ARTICLE 18
ENVIRONMENTAL PROVISIONS
Section 18.01
  Tenant shall not cause nor permit “Hazardous Materials” (as defined below) to
be used, transported, stored, released, handled, produced or installed in, or
from, the Leased Premises, except that Hazardous Materials may be brought into
and used or generated within the Leased Premises as may be needed for the
operation of Tenant’s business, so long as such use or generation is in
compliance with all Laws and

-25-



--------------------------------------------------------------------------------



 



governmental requirements, including, without limitation, Environmental Laws.
The term “Hazardous Materials” shall, for the purposes hereof, mean any
flammable, explosives, radio-active materials, hazardous wastes, hazardous and
toxic substances or related materials, asbestos or any material containing
asbestos, or any other substances or material, as defined by any federal, state
or local law, ordinance, rule or regulation, including without limitation, the
Comprehensive Environmental Response Compensation and Liability Act of 1980, as
amended, the Hazardous Materials Transportation Act, as amended, the Resources
Conservation and Recovery Act, as amended, Superfund Amendment and
Reauthorization Act of 1986 and in the regulations adopted and publications
promulgated pursuant to each of the foregoing (collectively, “Environmental
Laws”). In the event of a breach of the provisions of this Article 30, Landlord,
in addition to all of its rights and remedies under this Lease and pursuant to
law, require Tenant to remove any such Hazardous Materials from the Leased
Premises or the Building in the manner prescribed for such removal by all
requirements of law. Tenant shall promptly supply Landlord with any notices,
correspondence and submissions received or sent by Tenant to or from any
governmental or quasi-governmental authority relating to Hazardous Materials or
Environmental Laws.
Section 18.02
     Tenant shall indemnify and save Landlord harmless from and against any and
all claims, liabilities, costs and expenses, including reasonable attorneys’
fees and expenses arising out of Tenant’s breach of the provisions of this
Article 18. The provisions of this Section 18.02 shall survive the expiration or
sooner termination of this Lease.
Section 18.03
     Landlord represents that (a) it has not released or caused the release of
Hazardous Materials in, on, under or from the Building or the Land of which it
is a part, (b) Landlord has not received written notice from any governmental
authority of any violation of any Environmental Laws, and (c) to the best of
Landlord’s actual knowledge, there are currently no Hazardous Substances in, on
or under the Building or the Land.
ARTICLE 19
MISCELLANEOUS PROVISIONS
Section 19.01 Professional Fees.
In the event of any legal action or proceeding brought by either party against
the other arising out of this Lease, each party shall pay its own attorney’s
fees and costs incurred in such action. In addition, in the event that Tenant
requests that Landlord execute any document or instrument in connection with
Tenant’s occupancy and/or use of the Premises, including without limitation any
Landlord’s Waiver or similar instrument requested by any lender of Tenant,
Tenant shall reimburse Landlord, as Additional Rent, for any and all reasonable
attorneys’ or other professional fees incurred by Landlord in connection with
Landlord’s review, evaluation, revision and/or execution of any such document or
instrument.
Section 19.02 Waiver.
No waiver by Landlord or Tenant of any provision of this Lease or of any breach
by Landlord or Tenant hereunder shall be deemed to be a waiver of any other
provision hereof or of any subsequent breach by Landlord or Tenant of the same
or any other provision. Landlord’s consent to or approval of any act by Tenant
requiring Landlord’s consent or approval shall not be deemed to render
unnecessary the obtaining of Landlord’s consent to or approval of any subsequent
act of Tenant. No act or thing done by Landlord or Landlord’s agents during the
term of this Lease shall be deemed an acceptance of a surrender of the Premises,
unless done in writing signed by Landlord. The delivery of the keys to any
employee or agent of Landlord shall not operate as a termination of the Lease or
a surrender of the Premises. The acceptance of any Rent by Landlord following a
breach of this Lease by Tenant shall not constitute a waiver by

-26-



--------------------------------------------------------------------------------



 



Landlord of such breach or any other breach unless such waiver is expressly
stated in writing signed by Landlord.
Section 19.03 Applicable Law.
This Lease shall be governed by and construed pursuant to the laws of the
Commonwealth of Pennsylvania, without regard to its conflicts of law provisions.
Section 19.04 Successors and Assigns.
Except as otherwise provided in this Lease, all of the covenants, conditions and
provisions of this Lease shall be binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, personal representatives,
successors and assigns.
Section 19.05 Brokers.
Except for Landlord’s responsibility to Grubb & Ellis Company (the “Broker”),
Landlord represents and warrants that it has had no dealings, nor entered into
any agreements, with any person, entity, broker or finder in connection with the
negotiation of this Lease, and no broker, person, or entity is entitled to any
commission or finder’s fee in connection with the negotiation of this Lease on
behalf of Landlord. Tenant represents and warrants that, except for Broker, it
has had no dealings, nor entered into any agreements, with any person, entity,
broker or finder in connection with the negotiation of this Lease, and no
broker, person, or entity is entitled to any commission or finder’s fee in
connection with the negotiation of this Lease on behalf of Tenant. Tenant and
Landlord each agree to indemnify, defend and hold the other harmless from and
against any claims, damages, costs, expenses, attorneys’ fees or liability for
compensation or charges which may be claimed by any broker, finder or other
similar party by reason of any dealings, actions or agreements of the
indemnifying party.
Section 19.06 Severability.
If any provision of this Lease or the application thereof to any person or
circumstances shall be invalid or unenforceable to any extent, the remainder of
this Lease and the application of such provisions to other persons or
circumstances shall not be affected thereby and shall be enforced to the
greatest extent permitted by law.
Section 19.07 Name.
Tenant shall not, without the written consent of Landlord (which shall not be
unreasonably withheld, conditioned or delayed), use the name of the Building for
any purpose other than as the address of the business to be conducted by Tenant
in the Premises, and in no event shall Tenant acquire any rights in or to such
name.
Section 19.08 Examination of Lease; Defined Terms.
Submission of this instrument for examination or signature by Tenant does not
constitute a reservation of or option for lease, and it is not effective as a
lease or otherwise until execution by and delivery to both Landlord and Tenant.
The words “Landlord” and “Tenant” as used herein shall include the plural as
well as singular. If more than one person is named as Tenant, the obligations of
such persons are joint and several. The headings and titles to the articles of
this Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part hereof.
Section 19.09 Time.
Time is of the essence in this Lease and in each and all of the provisions
hereof.
Section 19.10 Authority.
Tenant is executing this Lease as a corporation, and each of the persons
executing this Lease on behalf of Tenant does hereby covenant and warrant on
behalf of Tenant that Tenant is a duly authorized and

-27-



--------------------------------------------------------------------------------



 



existing corporation, that Tenant is qualified to do business in Pennsylvania,
that the corporation has full right and authority to enter into this Lease, and
that each person signing on behalf of the Tenant is authorized to do so.
Landlord is signing this Lease as a limited partnership and each of the persons
executing this Lease on behalf of Landlord is authorized to do so. Landlord does
hereby covenant and warrant that it is qualified to do business in Pennsylvania,
that it has full right and authority to enter into this Lease, and that each
person signing on behalf of Landlord has authority to do so.
Section 19.11 Recording.
This Lease shall not be recorded. Either party, upon written request of the
other, shall execute a Memorandum of this Lease in form reasonably acceptable to
the parties hereto.
Section 19.12 Force Majeure.
Time periods for Landlord’s or Tenant’s performance of their respective
obligations under any of the terms and conditions of this Lease other than the
payment of rent by Tenant shall be extended for periods of time during which the
nonperforming party’s performance is prevented due to circumstances beyond the
party’s control, including without limitation, strikes, embargoes, governmental
regulations, acts of God, war or other strife.
Section 19.13 Tenant’s Obligation to Provide Financial Information.
In the event that Tenant ceases to be a publically-traded company, or in the
event that Tenant’s financials otherwise become unavailable to the public,
Tenant agrees to provide to Landlord, within ninety (90) days of the end of each
calendar year, or at such other times reasonable requested by Landlord, true,
correct and complete certified copies of annual audited financial statements of
Tenant and such other financial information as Landlord shall reasonably
request. Landlord, its lender(s) and their respective agents, accountants and
attorneys, shall consider and treat on a strictly confidential basis (i) any
information contained in the books and records of Tenant, (ii) any copies of any
books and records of Tenant, and any financial statements of Tenant which are
delivered to or received by them and which are conspicuously stamped
“CONFIDENTIAL”.
Section 19.14 Options.
For purposes of this Section 19.14, the word “Option” shall mean the Extension
Options set forth at Section 2.02 hereof. Any Option granted to Tenant by
Landlord must be evidenced by a written provision contained in this Lease or by
a separate option agreement attached to this Lease as a rider or addendum or
said Option shall be of no force or effect. Each Option granted to Tenant in
this Lease, if any, is personal to Tenant, and may not be exercised or be
assigned, voluntarily or involuntarily, by or to any person or entity other than
Tenant, including, without limitation, any transferee approved by Landlord
hereunder. The Options, if any, herein granted to Tenant are not assignable
separate and apart from this Lease, nor may any Option be separated from this
Lease in any manner, either by reservation or otherwise. If at any time an
Option is exercisable by Tenant, the Lease has been assigned or a sublease
exists as to any portion of the Premises, the Option shall be deemed null and
void and neither Tenant nor any assignee or subtenant shall have the right to
exercise the Option. The later such Option cannot be exercised unless the prior
such Option has been so exercised. Tenant shall have no right to exercise an
Option if a default by Tenant has occurred and is continuing beyond any
applicable notice and cure periods relating thereto. The period of time within
which an Option may be exercised shall not be extended or enlarged by reason of
Tenant’s inability to exercise an Option because of the provisions of this
Section.

-28-



--------------------------------------------------------------------------------



 



Section 19.15 Entire Agreement.
This Lease contains all of the agreements of the parties hereto with respect to
any matter covered or mentioned in this Lease and no prior agreement;
understanding or representation pertaining to any such matter shall be effective
for any purpose. No provision of this Lease may be amended or added to except by
an agreement in writing signed by the parties hereto or their respective
successors in interest.
(Signatures follow on the next page)

-29-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Lease and
have initialed the Exhibits and any Rider hereto, in four counterparts, as of
the days and years below written.

                            LANDLORD:
     
CBP 110, LP, a Pennsylvania limited partnership

 
ATTEST:
  By: Cranberry Business Park 110, Inc.,
a Pennsylvania corporation, its General Partner  
 
         
/s/ [illegible]
    By:  /s/ Richard S. Donley  
 
         
 
      Richard S. Donley, President
 
 
     
Dated:10/13/10  

                TENANT:      
TOLLGRADE COMMUNICATIONS, INC.
 
ATTEST:


          /s/ Barbara J. Beck     By:  /s/ Jennifer M. Reinke                  
    Name: Jennifer M. Reinke  
 
                  Title:   General Counsel and Secretary  
 
                  Dated: October 7, 2010  
 
         

-30-